        Case 1:19-cv-04056-CC Document 1 Filed 09/10/19 Page 1 of 76




                    IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

SAMANTHA SMITH, individually, &                )
ANN HERRERA, the Court Appointed               )
Personal Administrator of the Estate of        )
ROBERT STEVEN SMITH,                           )
                                               )
MICAH SMITH, individually, &                   )
MICAH SMITH, the Court Appointed               )   CIVIL ACTION FILE
Personal Administrator of the Estate of        )
SYDNEY SMITH,                                  )   NO.
                                               )
      Plaintiffs,                              )
                                               )
v.                                             )
                                               )
UNITED STATES OF AMERICA,                      )
                                               )
      Defendant.                               )

                   COMPLAINT FOR DAMAGES
           PURSUANT TO THE FEDERAL TORT CLAIMS ACT

      COME NOW Plaintiffs and show the Court as follows:

                      PARTIES, JURISDICTION & VENUE

                                          1.

      Plaintiff Samantha Smith, individually, may be served with all pleadings and

discovery on her counsel of record; Smith is domiciled in the Northern District of

Georgia, Fulton County. Jurisdiction and venue are proper in this Court.



                                    Page 1 of 29
           Case 1:19-cv-04056-CC Document 1 Filed 09/10/19 Page 2 of 76




                                         2.

      Plaintiff Samantha Smith is the daughter of Robert Steven Smith, and files

this Complaint for wrongful death of her father, as her mother Micah Smith has

declined to pursue that claim as the first person authorized to do so under O.C.G.A.

§ 51-4-2, and Samantha Smith is his only adult or minor child who survived him

and is the next person by statute authorized to bring that wrongful death claim by

law. Id.

                                         3.

      Plaintiff Ann Herrera, as the Court Appointed Personal Administrator of the

Estate of Robert Steven Smith, may be served with all pleadings and discovery on

her counsel of record; Herrera is domiciled in the Northern District of Georgia,

Dekalb County. Jurisdiction and venue are proper in this Court.

                                         4.

      Plaintiff Herrera brings all claims for pre-death pain & suffering, last

funeral, burial, and medical expenses on behalf of the decedent’s Estate as

provided by Georgia law. O.C.G.A. § 51-4-5(b). Jurisdiction and venue are

proper in this Court.




                                     Page 2 of 29
         Case 1:19-cv-04056-CC Document 1 Filed 09/10/19 Page 3 of 76




                                         5.

      Plaintiff Micah Smith, individually, may be served with all pleadings and

discovery on her counsel of record; Smith is domiciled in the Northern District of

Georgia, Fulton County. Jurisdiction and venue are proper in this Court.

                                         6.

      Plaintiff Micah Smith, as the Court Appointed Personal Administrator of the

Estate of Sydney Smith, may be served with all pleadings and discovery on her

counsel of record; Micah Smith resides and is domiciled in the Northern District of

Georgia, Fulton County. Jurisdiction and venue are proper in this Court.

                                         7.

      Plaintiff Micah Smith brings all claims for pre-death pain & suffering, last

funeral, burial, and medical expenses on behalf of the decedent Sydney Smith’s

Estate as provided by Georgia law. O.C.G.A. § 51-4-5(b). Jurisdiction and venue

are proper in this Court.

                                          8.

       This action is brought pursuant to the Federal Tort Claims Act, 28 U.S.C.

 § 2671, et seq. (hereinafter “the FTCA” or “FTCA”)




                                    Page 3 of 29
            Case 1:19-cv-04056-CC Document 1 Filed 09/10/19 Page 4 of 76




                                         9.

      The United States Postal Service (hereinafter “USPS”) is an independent

establishment of the executive branch of Defendant United States of America. 39

U.S.C. § 201. The USPS is within and included by the FTCA.

                                         10.

      In accordance with Fed.R.Civ.P. 4(i)(A)(i) & (ii), Defendant United States

of America (referred to herein by its postal service as an independent establishment

of the executive branch as “USPS”) may be properly served with process by

service of the Summons and Complaint as follows:

      i.       Delivery of a copy of the summons and of the complaint to:

               The Honorable Byung J. “BJay” Pak
               U.S. Attorney Northern District of Georgia
               Office of the United States Attorney
               1800 Richard B. Russell Federal Building
               75 Spring Street, S.W.
               Atlanta, Georgia 30303
OR

      ii.      Send a copy of the summons and of the complaint by registered or
               certified mail to:

               The Honorable Byung J. “BJay” Pak
               c/o Civil Process Clerk
               U.S. Attorney Northern District of Georgia
               Office of the United States Attorney
               1800 Richard B. Russell Federal Building
               75 Spring Street, S.W.
               Atlanta, Georgia 30303

                                     Page 4 of 29
         Case 1:19-cv-04056-CC Document 1 Filed 09/10/19 Page 5 of 76




Jurisdiction and venue are proper in this Court.
                                         11.

      In accordance with Fed.R.Civ.P. 4(i)(B), the Attorney General of the

United States, The Honorable William Pelham Barr, may be properly served with

process by service of the Summons and Complaint as follows:

      (B)    Registered or certified mail to:

      The Honorable William Pelham Barr
      Attorney General of the United States
      Department of Justice
      950 Pennsylvania Avenue, N.W.
      Washington, D.C. 20530

Jurisdiction and venue are proper in this Court.

                                         12.

      By virtue of the facts setting forth negligent actions and inactions by the

USPS in the Northern District of Georgia in this Complaint, this Court has

jurisdiction pursuant to 28 U.S.C. § 1346.

                                         13.

      Venue for this action is proper in this Court pursuant to 28 U.S.C. §§ 1391

and 1402.




                                     Page 5 of 29
         Case 1:19-cv-04056-CC Document 1 Filed 09/10/19 Page 6 of 76




                                         14.

      On November 25, 2018, the undersigned counsel for Samantha Smith and

Ann Herrera, in her representative capacity for Steve Smith’s Estate, sent by

overnight mail their Administrative Claims to the USPS in accordance with the

FTCA for $15,000,000 and $5,000,000 respectively, for a total of $20,000,000.00.

Exhibit 1.

                                         15.

      Samantha Smith’s wrongful death claim and the Steve Smith Estate’s

claims as Administrative Claims were properly and timely presented to the

USPS & USA.

                                         16.

      On March 15, 2019 the USPS denied the claims of Samantha Smith and Ms.

Herrera on behalf of Steve Smith’s Estate. Exhibit 2.

                                         17.

      On November 25, 2018, the undersigned counsel for Micah Smith and

Micah Smith, in her representative capacity for Sydney Smith’s Estate, sent by

overnight mail their Administrative Claims to the USPS in accordance with the

FTCA for $15,000,000 and $5,000,000 respectively, for a total of $20,000,000.00.

Exhibit 3.


                                     Page 6 of 29
            Case 1:19-cv-04056-CC Document 1 Filed 09/10/19 Page 7 of 76




                                             18.

          Micah Smith’s wrongful death claim and the Sydney Smith Estate’s claims

as Administrative Claims were properly and timely presented to the USPS &

USA.

                                             19.

          On March 15, 2019 the USPS denied the claims of Micah Smith and Ms.

Smith on behalf of Sydney Smith’s Estate. Exhibit 4.

                                             20.

           The written notification of the U SPS denying the Administrative Claims

 was sent in accordance with 28 U.S.C. § 2675.

                                             21.

          This Complaint for Damages or action for the claims of the Plaintiffs is timely

 filed.

                                             22.

          As set forth herein, Plaintiffs’ action against the United States Postal Service

(hereinafter referred to as “U.S.P.S.”) arise under the Federal Tort Claims Act, 28

U.S.C. § 1346(b).




                                         Page 7 of 29
           Case 1:19-cv-04056-CC Document 1 Filed 09/10/19 Page 8 of 76




                                          23.

      This Court has supplemental jurisdiction over all other claims asserted

herein in that they are related to those issues over which original jurisdiction is

conferred, and are part of the same case or controversy, pursuant to 28 U.S.C. §

1367(a).

                                          24.

      Venue is appropriate in this District pursuant to 28 U.S.C. § 1391(b) in that,

at all times relevant hereto, the Plaintiffs were residents of Fulton County &

Dekalb County, Georgia, which is within this judicial District. Further, the events

or omissions giving rise to the claims herein occurred in Fulton County, Georgia,

which is within this judicial District.

                                          25.

       All conditions precedent to the filing of this action have been met.

                            FACTUAL ALLEGATIONS

                                          26.

      On the evening of November 28, 2016, Robert Steven Smith (hereinafter

“Steve Smith,”) a well-known court reporter in the Atlanta area, was at his

residence in Roswell, Georgia, in his pajamas, watching the Falcons game and

doing some work at his residence.


                                      Page 8 of 29
         Case 1:19-cv-04056-CC Document 1 Filed 09/10/19 Page 9 of 76




                                        27.

       At some point in the evening his daughter Sydney Smith, who lived with her

grandparents Denny & Susan McKoy, came to Steve Smith’s residence, and went

on a drive with her dad.

                                        28.

      Steve and his daughter Sydney were driving on King Road, in the City of

Roswell City limits, around and shortly after midnight on November 28, 2016

when their vehicle left the roadway on a curve where other vehicles have left the

roadway in the past and their vehicle struck the stone, concrete and brick

mailboxes belonging to the Nash and Steward families at 12485 King Road &

12505 King Road on the border of the incorporated city limits, Roswell, GA,

Fulton County, GA.

                                        29.

      Steve Smith and his daughter Sydney were killed in the resulting collision,

with the brick and stone mailboxes, and the sole proximate cause of their deaths is

the collision with the stone, concrete and brick mailboxes belonging to the Nash

and Steward families and maintained by them at their residences.




                                    Page 9 of 29
        Case 1:19-cv-04056-CC Document 1 Filed 09/10/19 Page 10 of 76




                                        30.

      At the time of the incident State of Georgia statutes including O.C.G.A. §

32-6-1, GDOT guidelines, City of Roswell ordinances, Fulton County Ordinances,

AASHTO and FHWA guidelines, USPS regulations, Postal Operations Manual

(hereinafter “POM”) in force in November of 2016, USPS Standard 7 for

Mailboxes, and USPS guidelines prohibited brick, stone, or concrete mailboxes

from being constructed or adjacent to roads such as King Road in the City of

Roswell, or anywhere else adjacent to the roadway as they posed a death hazard or

man trap to motorists on King Road and other locations in Georgia.

                                        31.

      Georgia statutes, GDOT guidelines and AASHTO and FHWA guidelines,

and U.S. Postal Regulations, the POM permitted only 4” x 4” wood post mailboxes

adjacent to roads, or 2” diameter metal (steel or aluminum) pole mailboxes

adjacent to the road that were seated or sank no more than 24” in the soil or

concrete below ground, and 41” to 45” from the roadway.

                                        32.

      The Nash and Steward mailboxes were several feet square, filled with

concrete, and weighed more than 500 pounds each and posed a death hazard or

mantrap to motorists driving on King Road near their residences.


                                    Page 10 of 29
        Case 1:19-cv-04056-CC Document 1 Filed 09/10/19 Page 11 of 76




                                         33.

      City of Roswell ordinances passed by it in the years prior to the collision and

in force on November 28, 2016 prohibited and forbade brick, stone, or concrete

mailboxes from being constructed or maintained adjacent to the roadway and

creating a death trap or hazard to passing motorists: “All mailboxes constructed in

the street right-of-way must conform to United States Postal Service standards and

must not be constructed so as to be a fixed-object hazard to vehicles.”

                                         34.

      City of Roswell ordinances passed by it in the years prior to the collision and

in force on November 28, 2016 prohibited and forbade brick, stone, or concrete

mailboxes from being constructed or maintained adjacent to the roadway, adopted

Georgia and GDOT standards, prohibited creating or maintaining a death trap or

hazard to passing motorists further stated: “No person or company shall construct a

drive or entrance to any public road without a permit from the city transportation

department. It shall be unlawful for any person to construct any permanent feature

such as an irrigation system, sign or fence in the street right-of-way without a

permit from the city transportation department.”




                                     Page 11 of 29
        Case 1:19-cv-04056-CC Document 1 Filed 09/10/19 Page 12 of 76




                                         35.

      Neither the Stewards nor the Nashes had a permit from the City of Roswell

allowing them to erect, maintain, or create concrete, brick and stone mailboxes

adjacent to King Road in violation of state law, Roswell ordinances, and Fulton

County code and ordinances passed by Fulton County prior to the collision.

                                         36.

      Fulton County ordinances passed by it in the years prior to the collision and

in force on November 28, 2016 prohibited and forbade brick, stone, or concrete

mailboxes from being constructed or maintained adjacent to the roadway and

creating a death trap or hazard to passing motorists:

            4.3.5 Encroachment on public rights-of-way. No privately
      owned structures other than driveways, access walkways, and
      mailboxes shall be permitted within a publicly owned right-of-way.
      Mailbox support structures shall also be permitted within the county
      owned right-of-way provided that the mailbox support structure or
      appurtenance conforms to the following conditions.

      1. Mailbox support structures or appurtenances shall not be
      constructed of masonry, concrete or stone unless the support design
      has been shown to be safe by crash tests and is approved by the
      director of the department of environment and community
      development.

      2. With the exceptions noted in subsection 1. above, the mailbox
      support structure shall be a single four-inch × four-inch or four-inch
      circumference wooden or metal post with strength no greater than a



                                    Page 12 of 29
        Case 1:19-cv-04056-CC Document 1 Filed 09/10/19 Page 13 of 76




      two-inch diameter standard steel hollow pipe and embedded not more
      than 24 inches in to the ground.

      3. A mailbox support structure containing a metal post shall not be
      fitted with an anchor plate, but it may have an anti-twist device that
      extends no more than ten inches below the ground surface.

              Mailbox structures along roadways with posted speed limits of
      35 miles per hour or less within platted subdivisions of the county
      shall be exempt from this provision. Landscaping shall be allowed
      within the public right-of-way with permission of the Georgia
      Department of Transportation or the director of the department of
      environment and community development, or as specified in the tree
      preservation ordinance, as applicable. Signs and other structures
      belonging to the State of Georgia, Fulton County, or a railroad or
      utility are exempt from this provision.
                                        37.

      Neither the Stewards nor the Nashes had a permit from Fulton County to

construct brick, stone or concrete mailboxes or to maintain an existing brick, stone

or concrete mailbox adjacent to King Road in violation of state law, Roswell

ordinances, and Fulton County code and ordinances passed by it prior to the

collision and construction of the mailboxes.

                                        38.

      But for the stone, concrete and brick mailboxes that Steve Smith’s vehicle

hit on the night of the incident, Steve Smith and his daughter would have survived

and at most there would been property damages only to Steve’s vehicle.



                                    Page 13 of 29
        Case 1:19-cv-04056-CC Document 1 Filed 09/10/19 Page 14 of 76




                                         39.

      Steve Smith’s blood alcohol shows that his blood alcohol was in excess of

the legal limit in Georgia, and Steve Smith’s negligence and negligence per se and

his judgment being impairment by alcohol at the time of the collision was a

contributing proximate cause of the collision resulting in the collision, but not the

sole or predominant proximate cause of his death.

                                         40.

      Sydney Smith was not negligent in any regards as it relates to the instant

collision, or her death.

                                         41.

      Both sets of Plaintiffs have engaged accident reconstruction experts who

will provide their opinions that but for the brick and stone mailboxes, in place of

standard USPS approved mailbox installations with wood or 2” diameter metal

posts, that there would be little or insignificant damage to the Steve Smith vehicle

that would have caused the instant deaths in this matter.

                                         42.

      Sydney and Steve Smith would have survived a collision with one or two

U.S. Postal Regulation compliant mailboxes, and the sole or predominant




                                     Page 14 of 29
        Case 1:19-cv-04056-CC Document 1 Filed 09/10/19 Page 15 of 76




proximate cause of his death was a collision with the stone, concrete and brick

mailboxes that Steve Smith collided with that night.

                                          43.

      Samantha Smith in her individual capacity demands judgment against the

defendants, for the full value of the life of Steve Smith’s life in an amount for his

wrongful death including all economic and non-economic damages, but in an

amount not less than $15,000,000.00.

                                          44.

      Steve Smith died of his injuries at the scene, but the evidence shows that he

was consciously aware of an impending collision that resulted in his and his

daughter’s death, and Plaintiff Ann Herrera seeks a recover for his Estate for its

claims of pre-death pain and suffering, last funeral, burial, and medical expenses of

not less than $5,000,000.

                                          45.

      Micah Smith in her individual capacity demands judgment against the

defendants, for the full value of the life of Sydney Smith’s life in an amount for her

wrongful death including all economic and non-economic damages, but in an

amount not less than $15,000,000.00.




                                     Page 15 of 29
        Case 1:19-cv-04056-CC Document 1 Filed 09/10/19 Page 16 of 76




                                          46.

      Sydney Smith died of her injuries at the hospital or en route to the hospital,

but the evidence shows that she was consciously aware of an impending collision

that resulted in her death, and Plaintiff Micah Smith seeks a recovery for Sydney’s

Estate for its claims of pre-death pain and suffering, last funeral, burial, and

medical expenses of not less than $5,000,000 too.

                                          47.

      The USPS manual POM requires that postal carriers inform the local

Postmaster of their branch of non-conforming mailbox installations such as the one

killing Steve and Sydney Smith, and that the Postmaster shall provide notice on

USPS forms informing the homeowners (Nash and Steward families) that their

mail service may be disrupted unless the non-conforming mailboxes are removed.

                                          48.

      The local USPS postmaster for the branches that delivered mail to the 12485

and 12505 King Road addresses is also required to be apprised of local, state, and

other governmental ordinances that prohibit the type of brick, stone, and concrete

mailboxes at these two addresses, and to inform his/her mail carriers and the

homeowners of the non-compliance with those rules too under the USPS Postal

Operations Manual in force in November of 2016.


                                     Page 16 of 29
        Case 1:19-cv-04056-CC Document 1 Filed 09/10/19 Page 17 of 76




                                         49.

      The July 2016 Postal Operations Manual, in effect on November 28, 2016,

in pertinent part states that Carriers must report, and that the Postmaster then sends

notices of non-conforming brick, stone, and concrete mailboxes to the homeowners

as follows:

      623 Withdrawal of Delivery Service

      623.1 Suitable Receptacles

      Consider withdrawing service if a customer does not provide a suitable mail
      receptacle after being so notified by PS Form 1507, Request to Provide Mail
      Receptacle (city delivery routes); by PS Form 4056, Your Mailbox Needs
      Attention (rural and highway contract routes); by letter or verbally.
      The Postal Service may withdraw service to a delivery point if a customer
      does not provide a suitable mail receptacle in the postal-approved location
      for the delivery of mail after being so notified by local officials by PS Form
      1507, Request to Provide Mail Receptacle (city delivery routes); by PS
      Form 4056, Your Mailbox Needs Attention (rural and highway contract
      routes); or by written communication.

      ***

      632.523 Posts and Supports

      The Postal Service does not regulate mailbox supports in any way except for
      purposes of carrier safety and delivery efficiency. Posts and other supports
      for curbside mailboxes are owned and controlled by customers, who are
      responsible for ensuring that posts are neat and adequate in strength and
      size. Heavy metal posts, concrete posts, and miscellaneous items of farm
      equipment, such as milk cans filled with concrete, are examples of
      potentially dangerous supports. The ideal support is an assembly that
      bends or falls away when struck by a vehicle. Post or support designs may
      not represent effigies or caricatures that disparage or ridicule any person.

                                     Page 17 of 29
 Case 1:19-cv-04056-CC Document 1 Filed 09/10/19 Page 18 of 76




Customers may attach the box to a fixed or movable arm.

The Federal Highway Administration (FHWA) has determined that
mailbox supports no larger than 4 inches by 4 inches, or a 2-inch
diameter standard steel or aluminum pipe, buried no more than 24
inches, should safely break away if struck by a vehicle. According to
FHWA, the mailbox must also be securely attached to its post to prevent
separation if struck.


632.53 Nonconforming Mailboxes

Carriers must report to the postmaster any existing mailboxes that no
longer conform to postal regulations. The postmaster sends PS Form 4056,
Your Mailbox Needs Attention, to the owners of these boxes to request
that they remedy the irregularities or defects. All newly installed or
replacement mailboxes must be approved models in accordance with USPS-
STD-7. A current listing of approved manufacturers and models can be
obtained from the office listed in section 632.511.

632.54 State and Local Regulations

Some states have enacted laws that are more stringent and specific about
the type of mailbox that may be used, the post or support that must be used
to mount the mailbox, and the location of the delivery equipment.
Regulations and recommendations published here might not reflect
appropriate requirements for your area. When providing guidance to the
general public concerning mailbox placement and replacement, advise
them not only of postal regulations but also of any mailbox regulations
that you know have been enacted by state or local authorities.

(Bolded Emphasis supplied by Plaintiffs)




                             Page 18 of 29
         Case 1:19-cv-04056-CC Document 1 Filed 09/10/19 Page 19 of 76




                                           50.

        The USPS failed to inform either homeowner at 12485 or 12505 King Road

to remove their brick, concrete or stone mailbox installations.

                                           51.

        The USPS’s mail carriers in its vehicles for the 10 years prior to this crash

failed to give notice or report to the Postmaster for the local delivery branches that

the concrete, brick, and stone mailboxes failed to conform to USPS guidelines and

FHWA and AASHTO guidelines incorporated by the USPS prior to November 28,

2016.

                                           52.

        The USPS and its postmasters for the local branches failed to properly train,

supervise, and instruct its mail carriers regarding non-conforming mailbox

installations and failed to send PS Form 4056 or other PS Forms to the 12485 and

12505 King Road homeowners instructing them to remove, remedy the

nonconforming mailboxes or that their mail service may be interrupted at any time

prior to November 28, 2016.

                                           53.

        The USPS is vicariously liable under the doctrine of respondeat superior for

the negligent and negligent per se failures of its mail carriers and postmasters to


                                      Page 19 of 29
        Case 1:19-cv-04056-CC Document 1 Filed 09/10/19 Page 20 of 76




inform these two King Road homeowners to remove the non-conforming mailbox

installations that pose a death, man trap hazard to motorists on King Road prior to

November 28, 2016.

                                          54.

      Immediately following this fatal collision the 12485 & 12505 King Road

homeowners installed USPS compliant mailbox posts, 4” x 4” wood posts no more

than 24” in the ground, and if these installations were present on November 28,

2016 there are no fatalities that night, and this lawsuit does not exist. See Exhibit

5, Inset, December 2016 Google Streetview of 12485 & 12505 Street Addresses.


                     12485 King Rd




                                     Page 20 of 29
       Case 1:19-cv-04056-CC Document 1 Filed 09/10/19 Page 21 of 76




       Exhibit 5, Inset Google Street View, December 2016, 12505 Replacement
Mailbox on the Left, 12485 King Road Replacement Mailbox on the Right (Double
Click to Expand & Rotate)

      https://www.google.com/maps/place/12485+King+Rd,+Roswell,+GA+3007
      5/@34.0871843,-
      84.3770447,3a,75y,97.06h,71.8t/data=!3m6!1e1!3m4!1s3NG17E8u3w84lA
      wLfoCfeQ!2e0!7i13312!8i6656!4m5!3m4!1s0x88f573be13fce895:0xba7c5
      5a4abef105e!8m2!3d34.0870279!4d-84.3762595

                                       55.

      The brick, stone, and concrete filled mailbox installations at 12485 & 12505

King Road looked as follows on August 2012 and on November 28, 2016:




       Exhibit 6, Inset Google Street View, August 2012, 12505 & 12485 King
Road Mailbox Installations Prior to the Collision on November 28, 2016 (Double
Click to Expand & Rotate)

      https://www.google.com/maps/place/12485+King+Rd,+Roswell,+GA+3007
      5/@34.0871493,-

                                   Page 21 of 29
        Case 1:19-cv-04056-CC Document 1 Filed 09/10/19 Page 22 of 76




      84.3770211,3a,90y,70.6h,66.98t/data=!3m6!1e1!3m4!1sJq9vN0LfBH6kDm
      Lwcyb0qA!2e0!7i13312!8i6656!4m5!3m4!1s0x88f573be13fce895:0xba7c5
      5a4abef105e!8m2!3d34.0870279!4d-84.3762595

                                         56.

      Steve Smith’s vehicle colliding with the USPS compliant mailboxes and

posts in Exhibit 5, does not result in the death of either him or his daughter Sydney

on November 28, 2016.

                                         57.

      Steve Smith’s vehicle exploded the brown stone mailbox installation at

12485 King Road at impact. Exhibit 7, Roswell Police Photograph:




     Exhibit 7, Inset, November 28, 2016 Scene Photograph, Roswell Police
Department #357 (Double Click to Expand & Rotate)




                                    Page 22 of 29
       Case 1:19-cv-04056-CC Document 1 Filed 09/10/19 Page 23 of 76




                                       58.

      Steve Smith’s vehicle hit, knocked over, and did not dent the brick and

concrete mailbox at 12505 King Road at impact. Exhibit 8, Roswell Police

Photograph:




     Exhibit 8, Inset, November 28, 2016 Scene Photograph, Roswell Police
Department #366 (Double Click to Expand & Rotate)




                                   Page 23 of 29
        Case 1:19-cv-04056-CC Document 1 Filed 09/10/19 Page 24 of 76




                                        59.

      Steve Smith’s vehicle immediately after colliding with the mailboxes in

Exhibit 9, Roswell Police Photograph:




     Exhibit 9, Inset, November 28, 2016 Scene Photograph, Roswell Police
Department #375 (Double Click to Expand & Rotate)

                                        60.

      Two USPS Standard 7c mailboxes mounted on 4” x 4” wood USPS compliant

posts that were installed by these homeowners after this crash would not cause the

damage above, or the deaths of Steve & Sydney Smith. See Exhibits 5-9.



                                   Page 24 of 29
        Case 1:19-cv-04056-CC Document 1 Filed 09/10/19 Page 25 of 76




                                         61.

      The negligence and negligence per se of the USPS mail carriers, local

postmasters, and training personnel is a contributing proximate cause of the deaths

of Steve and Sydney Smith on November 28, 2016.

                                         62.

      The USPS in response to open records requests denies it ever sent forms or

instructed the 12505 or 12485 King Road homeowners to remove their non-

conforming brick, stone, or concrete mailboxes before this incident.

                                         63.

      USPS postal employees delivering mail on King Road in the years prior to

this collision were negligent and negligent per se in failing to inform the

postmaster of these non-conforming mailbox installations posing a death or man

hazard to motorists, and instructing those homeowners in conjunction with the

local postmasters to remove the installations or that their mail would not be

delivered in those deadly brick, stone and concrete mailbox installations.

                                         64.

      The USPS Postmaster for these local branch and street addresses, and the

USPS, were negligent and negligent per se in failing to train, supervise, and retain

its mail carriers who delivered mail to the 12485 and 12505 King Road addresses


                                     Page 25 of 29
        Case 1:19-cv-04056-CC Document 1 Filed 09/10/19 Page 26 of 76




that they should give notice via PS Form 4056 to the homeowners prior to this

incident of these dangerous mailboxes, and that the mailboxes did not conform to

the Standard 7 design for mailboxes, posts, and violated Chapter 6 of the USPS

POM adopted by it for USPS operations at all times prior to November 28, 2016.

                                          65.

      The USPS’s and its employees’ negligence, negligence per se, and their

negligent hiring, supervision, training, and retention of its mail carriers delivering

mail to the 12485 and 12505 King Road addresses in the decade before the deadly

crash in this case is a contributing proximate cause of the deaths of Steve and

Sydney Smith.

                                          66.

      The USPS is vicariously liable under the doctrine of respondeat superior for

its vehicle mail carriers’, local post office postmasters’ and training personnel’s

negligence in failing to properly train, hire, supervise and retain its employees to

make sure that vehicle mail carriers and local postmasters provide notice to

homeowners, instruct them to remove, and not to deliver mail to homeowners who

install non-conforming USPS mail installations on highways and roads in violation

of USPS approved standards and guidelines including AASHTO and FHWA

guidelines incorporated into the POM manuals prior to November of 2016.


                                     Page 26 of 29
        Case 1:19-cv-04056-CC Document 1 Filed 09/10/19 Page 27 of 76




                                            67.

      But for the brick, stone and concrete mailboxes that the USPS carriers and

postmaster employees allowed to exist at these locations, neither Steve nor Sydney

Smith would have died that night and neither likely would have been injured with

any collision of a car with a 4” x 4” wood post or 2” metal post/pipe USPS

standard mailbox installation adjacent to King Road.

                                PRAYER FOR RELIEF

      WHEREFORE Plaintiffs pray for judgment against the Defendants and that

they be granted the following relief:

       (a)    That service of process issue and Defendants be served with the

              Plaintiffs’ complaint and summons, as provided by law;

       (b)    That Plaintiff Samantha Smith have and recover an award of

              compensatory damages against Defendants for the wrongful death of

              her father including general and special damages to be determined by

              the Court as set forth in the FTCA, but in an amount not less than

              $15,000,000.00, under Georgia’s Wrongful Death Act, O.C.G.A. §

              51-4-1 et seq.;

       (c)    That Ms. Herrera on behalf of Steve Smith’s Estate recover an

              amount not less than $5,000,000 for his conscious pre-death pain and


                                        Page 27 of 29
 Case 1:19-cv-04056-CC Document 1 Filed 09/10/19 Page 28 of 76




      suffering, last funeral, burial and medical expenses under Georgia

      law;

(d)   That Plaintiff Micah Smith have and recover an award of

      compensatory damages against Defendants for the wrongful death of

      her daughter Sydney Smith including general and special damages to

      be determined by the Court as set forth in the FTCA, but in an amount

      not less than $15,000,000.00, under Georgia’s Wrongful Death Act,

      O.C.G.A. § 51-4-1 et seq.;

(e)   That Plaintiff Micah Smith on behalf of Sydney Smith’s Estate

      recover an amount not less than $5,000,000 for his conscious pre-

      death pain and suffering, last funeral, burial and medical expenses

      under Georgia law;

(f)   That all costs be taxed against the Defendants; and

(g)   That Plaintiffs have such other and further equitable, legal or

      other additional relief as the Court deems just and appropriate

      under the circumstances of this case.



             {SIGNATURES ON FOLLOWING PAGE}




                            Page 28 of 29
       Case 1:19-cv-04056-CC Document 1 Filed 09/10/19 Page 29 of 76




                                          RESPECTFULLY SUBMITTED,

COUNSEL FOR PLAINTIFF
MICAH SMITH, INDIVIDUALLY,
AND AS THE COURT-
APPOINTED PERSONAL
ADMINISTRATOR OF THE ESTATE
OF SYDNEY SMITH:

                                  By:     /s/ Andrew Lampros
                                          ANDREW LAMPROS
                                          Georgia Bar No. 432328

HALL & LAMPROS, LLP
400 Galleria Pkwy
Suite 1150
Atlanta, GA 30339
(404) 876-8100
(404) 876-3477 facsimile
alampros@hallandlampros.com

COUNSEL FOR PLAINTIFFS
SAMANTHA SMITH, INDIVIDUALLY,
AND ANN HERRERA AS THE COURT-
APPOINTED PERSONAL
ADMINISTRATOR OF THE ESTATE
OF ROBERT STEVEN SMITH:

                                  By:     /s/ Terry D. Jackson
                                          TERRY D. JACKSON
                                          Georgia Bar No. 386033

TERRY D. JACKSON, P.C.
600 Edgewood Avenue
Atlanta, Georgia 30312
(404) 659-2400
(404) 659-2414 facsimile
terry@terryjacksonlaw.com

                                Page 29 of 29
Case 1:19-cv-04056-CC Document 1 Filed 09/10/19 Page 30 of 76




          EXHIBIT 1
           Case 1:19-cv-04056-CC Document 1 Filed 09/10/19 Page 31 of 76

                                  Trnnv D. JacrcsoN,         P.C.
                                     ATTORNEYS        AT   LAW
                                     600 EDCEWOOD AVENUE
                                    ATLANTA, CEORCIA 30312
                                       TEL. (404) 659.2400
                                       FAX. (404) 659-24t4

                                      November 25,2018


Via FedEx Trackins No. 7737 9584 9670 &        l't   Class U.S.   Mail
United States Postal Service
Chief Counsel, Torts, General Law Service Center
USPS National Tort Center
1720 Market Street, Room 2400
St. Louis, MO 63155-9948

Via FedEx Trackins No. 7737 9585 5517 &        l't   Class U.S.   Mail
United States Postal Service
Megan Brennan, Postmaster General & CEO
c/o Thomas Marshall, General Counsel
475 L'EnfantPlaza, Room 4012
Washington, DC 20260-2200

Via FedEx Trackins No. 7737 9585 9030      &   lst Class II-S. Mail
Torts Branch - Civil Division
U.S. Deparlment of Justice
175 N Street, NE
Washington, DC 20002

Via FedEx Trackins No. 7737 9586 5183      & l't     Class II.S. Mail
The United States Attorney's Office
Torts Branch - Civil Division
Richard B. Russell Federal Building
75 Ted Turner Drive, SW, Suite 600
Atlanta,   GA 30303-3309

               Claims of Samantha "Smith for the Wrongful Death of Steve Smith and Claims of
               Ann Herrera for the Estate of Steve Smith

               Date &   Time:       November 28,2016 at approximately 00:39 a.m.

               Location:            12485 King Road & 12505 King Road,
                                    City of Roswell, Fulton County, Georgia

               Reporl   No.:        Incident Report # 161100i042 (See Exhibit 2t

Dear Sirs or Madams and Ms. Brennan:

      My name is Terry D. Jackson and I represent Samantha Smith, individually, for the
wrongful death of her father Robert Steven "Steve" Smith under Georgia law. I also represent



                               EXHIBIT 1 - Page 1 of 17
          Case 1:19-cv-04056-CC Document 1 Filed 09/10/19 Page 32 of 76
United States Postal Service
Torts Branch - Civil Division
The United States Attorney's Office
Page2 of2
November 25,2018

Ann Herrera, the Court Appointed Personal Administrator of Robert Steven "Steve" Smith under
Georgia law. I am presenting by the attached Form 95, with attachments, the claim against the
US Postal Service for the wrongful death of Steve Smith, and for the claims of Ms. Herrera on
behalf of his Estate.

         Employees of the US Postal Service were negligent and negligent per se in failing to
instruct, inform, and require that the Nashes and Stewards, homeowners at 12505 & 12485 King
Road, Roswell, GA, to remove their brick, stone and concrete filled mailboxes that existed
dangerously close to the roadway in violation of US Postal regulations. US Postal employees
failed to instruct, require and tell the Nashes and Stewards that they were required under USPS
rules and regulations to remove these hazards, and replace them with USPS compliant standard
mailboxes or that their mail would not be delivered by the USPS. Steve Smith nor his adult
daughter would have died in this crash if they collided with standard mailboxes instead of the
brick, stone and concrete mailboxes they hit on November 28,2016 on King Road.

        This notice is provided as required by 28 USC $$ 1346,2675,2671, et seq. and 39 CFR         $
912.4, to the parties above, and the US Attorney and the local office of the U.S. Attorney in the
Northem District of Georgia.

        We appreciate your attention to this matter, and look forward to a response to the same.
If you have any questions in the interim, do not          to contact us




                                               erry D.

TDJ/KIh

Enclosures: Form 95 Claimsfor Damage, Injury or Death

               CD- Exhibit      I     Death Certfficate Steve Smith
                      Exhibit 2       Incident Inve s tigation Report
                      Exhibit 3       Autopsy Reports, Steve & Sydney Smith
                      Exhibit 4       State Farm (Smith Policies) & Auto Owners UIM Policies
                                      (Susan McKoy)
                      Exhibit 5       DeKalb County Lawsuits for Steve Smith & Sydney Smith
                                              A. Micqh Smith Lawsuit
                                              B. Ann Heryera Cross Claims & Answer
                                              C. Samantha Smith Lawsuit
                      Exhibit 6       Fee Agreement Samantha Smith & Ann Herrera, as the
                                      Court Appointed Personal Administrator of the Estate of
                                      Robert Steven Smith
                      Exhibit   7     Letters of Administration granted to Ann Henera, for the
                                      Estate of Steve Smith



                              EXHIBIT 1 - Page 2 of 17
                            Case 1:19-cv-04056-CC Document 1 Filed 09/10/19 Page 33 of 76
               CLAIM FOR DAMAGE,                                      INSTRUCTIONS: Please read carefully the instructions on the                          FORM APPROVED
                                                                      reverse side and supply information requested on both sides of this                  oMB NO 1105-0008
                INJURY, OR DEATH                                      form. Use additional sheet(s) if necessary. See reverse side for
                                                                      additional instructions
 1 Submit to Appropriate    Federal Agency:                                                       2   Name, address ofclaimant, and claimant's personal representative ifany
                                                                                                      (See instructions on reverse) Number, Street, City, State and Zip code

 United States Postal Service, Chief Counsel, Torts, General Law                                  Samantha Smith, lndividually, and Ann Herrera as the Court
 Service Center, USPS National Tort Center, 1720 Market Street,                                   Appointed Personal Administrator of the Estate of Robert
 Room 2400, St. Louis, MO 63155-9948                                                              Steven Smith. c/o Attorney: Terry D. Jackson, P.C., 600
                                                                                                  Edgewood Avenue, Atlanta, GA 30312
 3 ryPE    OF EMPLOYMENT                    4   DATE OF BIRTH         5   MARITAL STATUS          6   DATE AND DAY OFACCIDENT                            7 TIME(AM ORPM)
      f   uutrnnv       I    ctvrunr.r      07 t30t1964               Married                     11t28t2016                      0036                   A.M.
     the cause thereof Use additional pages if necessary)


Steve Smith was killed on November 28,2016 when his vehicle struck two brick, stone and concrete mailboxes on King Road in
the City of Roswell, GA. The postal service was aware that the brick, stone, and concrete mailboxes on King Road violated U.
S. Postal service guidelines and regulations, 632.53, but the postal service mailbox carriers did not request the homeowners
remove the mailboxes with Form PS 4056 nor cite the homeowner under its regulations and for them to install a USPS-STD-7
compliant mailboxes. Attached is a CD with the incident report and photographs of the brick, stone, and concrete mailboxes.

I                                                                                PROPERW DAMAGE
NAME AND ADDRESS OF OWNER, lF OTHER THAN CLAIMANT (Number, Street, City, State, and Zip Code)




BRIEFLY DESCRIBE THE PROPERry, NATURE AND EXTENT OF THE DAMAGE AND THE LOCATION OF WHERE THE PROPERry MAY BE INSPECTED
(See instructions on reverse side)




10                                                                     PERSONAL INJURY/WRONGFUL DEATH

STATE THE NATURE AND EXTENT OF EACH INJURY OR CAUSE OF DEATH, WHICH FORMS THE BASIS OF THE                                CLAIM   IF OTHER THAN CLAIMANT, STATE THE NAME
OF THE INJURED PERSON OR DECEDENT

Robert Steven Smith was killed in the collision, and his adult Daughter Sydney Smith was killed in the collision too. Sydney's
mother Micah Smith individually and as the Court appointed representative of Sydney Smith's Estate is presenting claims for
her death separately. Autopsy reports by the coroner are provided for inspection too, with death certificates.


11                                                                                    WITNESSES

                                NAME                                                              ADDRESS (Number, Sheet, City, State, and Zip Code)

    See incident report, photographs, etc. on CD
          attached as exhibits to this demand


12 (See instructions on reverse)                                            AMOUNT OF CLAIM (in dollars)

12a PROPERry DAMAGE                        12b PERSONAL INJURY                              12c WRONGFUL DEATH                     12d TOTAL (Failure to speciry may cause
                                                                                                                                        forfeiture of your rights)

                                           5,000,000                                        15,000,000                             20,000,000
I CERTIFY THAT THE AMOUNT OF CLAIM COVERS ONLY DAMAGES AND INJURIES CAUSED BY THE INCIDENT ABOVE AND AGREE TO ACCEPT SAID AMOUNT IN
FULL SATISFACTION AND FINAL SETTLEMENT OF THIS CLAIM.

1   3a.                 CLAIMANT (See instructions on reverse side)                               13b PHONE NUI/BER OF PERSON SIGNING FORM 14 DATE OFSIGNATURE

                                                                                                  (404) 659-2400                                              11t25t2018
     U
                n              crvtt- pelrlrv   FoR PRESENTTNG                                                 CRIMINAL PENALry FOR PRESENTING FRAUDULENT
                                         FRAUDULENT CLAIM                                                           CLAIM OR MAKING FALSE STATEMENTS

The         is liable to the United States Govemment for a civll penalty of not less than         Fine, imprisonment, or both (See 18 U S   C 287,1001    )
$5,000 and not more than $10,000, plus 3 times the amount ofdamages sustained
by the Government (See 31 U S C 3729)

Authorized for Local Reproduction                                              NSN 7540-XX-XXXXXXX                                          STANDARD FORM 95 (REV.2t20O7)
Previous Edition is not Usable                                                                                                              PRESCRIBED BY DEPT OFJUSTICE
                                                                                                                                            28 CFR'14 2
95-1 09




                                                            EXHIBIT 1 - Page 3 of 17
                           Case 1:19-cv-04056-CC Document 1 Filed 09/10/19 Page 34 of 76
                                                                                 INSURANCE COVERAGE



15 Doyoucarryaccidentlnsurance?           [    Ves     lf   yes,givenameandaddressof insurancecompany(Number,Street,City,State,andZipCode) andpolicynumber                              l-l    ruo


State Farm automobile insurance policies. State Farm Mutual Automobile lnsurance Company, One State FarmPlaza,
Bloomington, lL 61710-0001;Policy Numbers 8726227-C20-11;7137107-F26-11E;606 5857-812-11F


16 Haveyoufiledaclaimwithyourinsurancecarrierinthisinstance,andif              so,isittull coverageordeductible? IXJ             Ves Ll      t'lo    17   lf deductible, state amount




A claim has been filed on the underinsured and uninsured motorists coverage with insurers.                                                           0.00
18 lfaclaimhasbeeniledwithyourcarrier,whatactionhasyourinsurertakenorproposedtotakewithreferencetoyourclaim?(ltisnecessarythatyouascertainthesefacts)
State Farm has relected the claim, and a lawsuit is being filed in state court in DeKalb County, GA against third parties owning
the mailboxes, the City of Roswell and Fulton County employees involved.



19   Do you carry public liability and property damage insurance?
                                                                     [   Ves     lf yes, give name and address of insurance carrier (Number, Street, City, State, and Zip       Code)         lX     No


Not applicable, see State Farm Automobile policies attached for Steve & Micah Smith covering their automobiles, and their
automobile uninsured motorists carriers identified above.


                                                                                      INSTRUCTIONS

Claims presented under the Federal Tort Claims Act should be submitted directly to the "appropriate Federal agency" whose
employee(s) was involved in the incident. lf the incident involves more than one claimant, each claimant should submit a separate
claim form.
                                                            Complete all items - lnsert the word NONE where applicable.

A CLAIM SHALL BE DEEIiIED TO HAVE BEEN PRESENTED WHEN A FEDERAL      DAMAGES IN A SUM CERTAIN FOR INJURY TO OR LOSS OF PROPERTY, PERSONAL
AGENCY RECEIVES FROM A CLAIMANT, HIS DULY AUTHORIZED AGENT, OR LEGAL INJURY, OR DEATH ALLEGED TO HAVE OCCURRED BY REASON OF THE INCIDENT
REPRESENTATIVE, AN EXECUTED STANDARD FORIV1 95 OR OTHER WRITTEN                                     THE CLAIM MUST BE PRESENTED TO THE APPROPRIATE FEDERAL AGENCY WITHIN
NOTIFICATION OF AN INCIDENT, ACCOMPANIED BY A CLAIM FOR MONEY                                       TWO YEARS AFTER THE CLAIM ACCRUES

Failure to completely execute this form or to supply the requested material within                  The amount claimed should be substantiated by competent evidence as follows:
two years from the date the claim accrued may render your claim invalid. A claim
is deemed presented when it is received by the appropriate agency, not when it is                   fa) ln support of the claim for personal injury or death, the claimant should submit a
mailed.                                                                                             written report by the attending physician, showing the nature and extent of the injury, the
                                                                                                    nature and extent of treatment, the degree of permanent disability, if any, the prognosis,
                                                                                                    and the period of hospitalization, or incapacitation, attaching itemized bills for medical,
lf instruction is needed in completing this form, the agency listed in item #1 on the reverse       hospital, or burial expenses actually incurred
side may be contacted Complete regulations pertaining to claims asserted under the
Federal Tort Claims Act can be found in Title 28, Code of Federal Regulations, Part 14
Many agencies have published supplementing regulations lf more than one agency is                   (b) ln support of claims for damage to property, which has been or can be economically
involved, please state each agency                                                                  repaired, the claimant should submit at least two itemized signed statements or estimates
                                                                                                    by reliable, disinterested concems, or, if payment has been made, the itemized signed
                                                                                                    receipts evidencing payment
The claim may be filled by a duly authorized agent or other legal representative, provided
evidence satisfactory to the Govemment is submitted with the claim establishing express
authority to act for the claimant. A claim presented by an agent or legal representative            (c) ln support of claims for damage to property which is not economically repairable, or if
must be presented in the name ofthe claimant lfthe claim is signed by the agent or                  the property is lost or destroyed, the claimant should submit statements as to the original
legal representative, it must show the title or legal capacity of the person signing and be         cost of the property, the date of purchase, and the value of the property, both before and
accompanied by evidence of his/her authority to present a claim on behalf of the claimant           after the accident Such statements should be by disinterested competent persons,
as agent, executor, administrator, parent, guardian or other representative                         preferably reputable dealers or officials familiar with the type of property damaged, or by
                                                                                                    two or more competitive bidders, and should be certified as being just and correct

lf claimant intends to file for both personal injury and property damage, the amount for
each must be shown in item number 12 of this form                                                   (d) Failure to specify a sum certain will render your claim invalid and may result in
                                                                                                    forfeiture of your rights.

                                                                                  PRIVACY ACT NOTICE
             pro
This Notice is                                                                    , and I B                                                                                        claims.
mncerns the info                                                                            I C.                                                                                   hom you are
     A. Authority:                                                                re of the
        following:                                                                 28 C.F.R I D.
                                                                                                I

                                                                                                                                                                                    supply the
        Pat114.                                                                             I                                                                                      lid.'

                                                                         PAPERWORK REDUCTION AGT NOTICE

ThisnoticeissolclyforthepurposeofthePaperworkReductionAct,44USC 3501 PublicreportingburdenforthiscollectionofinformationisestimatedtoaverageOhoursper


Branch,Attention: PaperworkReductionStaff,Civil       Division,US Departmentof Justice,Washington,DC 20S30ortotheOtficeofManagementandBudget.                            Donotmail completed
form(s) to these addresses.

                                                                                                                                             STANDARD FORM 95 REV (2/2007) BACK




                                                              EXHIBIT 1 - Page 4 of 17
      Case 1:19-cv-04056-CC Document 1 Filed 09/10/19 Page 35 of 76



         LIST OF EXHIBITS TO FORM 95 USPS STEVE SMITH

1. Death Certificate Steve Smith
2. Incident Investigation Report
3. Autopsy Reports, Steve & Sydney Smith
4.   State Farm (Smith Policies)
5. DeKalb County Lawsuits for Steve Smith & Sydney Smith
   A. Micah Smith Lawsuit
   B. Ann Herrera Cross Claims & Answer
   C. Samantha Smith Lawsuit
6. Fee Agreement Samantha Smith & Ann Herrera,        as the Court   Appointed
     Personal Administrator of the Estate of Robert Steven Smith
7.   Letters of Administration granted to Ann Herrera, for the Estate of Steve
     Smith.




                       EXHIBIT 1 - Page 5 of 17
                       Case 1:19-cv-04056-CC Document 1 Filed 09/10/19 Page 36 of 76
                 CLAIM FOR DAMAGE,          INSTRUCTIONS: Please read carefully the instructions on the         FORM APPROVED
                                            reverse side and supply information requested on both sides of this oMB NO 1105-0008
                  INJURY, OR DEATH          form. Use additional sheet(s) if necessary See reverse side for
                                                                        additional instructions
     1 Submit to Appropriate   Federal Agency:                                                         2   Name, address of claimant, and claimant's personal representative if any
                                                                                                           (See instructions on reverse) Number, Street, City, State and Zip code

     United States Postal Service,Megan Brennan, Postmaster                                            Samantha Smith, lndividually, and Ann Herrera as the Court
     General & CEO, c/o Thomas Marshall, General Counsel,475                                           Appointed Personal Administrator of the Estate of Robert
     L'Enfant Plaza, Room 4012, Washington, DC 20260-2200                                              Steven Smith. c/o Attorney: Terry D. Jackson, P.C., 600
                                                                                                       Edgewood Avenue, Atlanta, GA 30312
     3 ryPE    OF EMPLOYMENT                   4   DATE OF BIRTH       5   MARITAL STATUS              6   DATE AND DAY OF ACCIDENT                            7 T|ME(AM ORPM)
       f   vurrnnv ffi          crvtrnrrr      07 t30t1                Married                         11128t2016                       0036                   A.M.
       the cause thereof Use additional pages if necessary)


 Steve Smith was killed on November 28,2016 when his vehicle struck two brick, stone and concrete mailboxes on King Road in
 the City of Roswell, GA. The postal seruice was aware that the brick, stone, and concrete mailboxes on King Road violated U.
 S. Postal service guidelines and regulations, 632.53, but the postal service mailbox carriers did not request the homeowners
 remove the mailboxes with Form PS 4056 nor cite the homeowner under its regulations and for them to install a USPS-STD-7
 compliant mailboxes. Attached is a CD with the incident report and photographs of the brick, stone, and concrete mailboxes.

 I                                                                                PROPERW DAMAGE
 NAME AND ADORESS OF OWNER, lF OTHER THAN CLAIMANT (Number, Street, City, State, and Zip Code)




BRIEFLY DESCRIBE THE PROPERry, NATURE AND EXTENT OF THE DAMAGE AND THE LOCATION OF WHERE THE PROPERTY MAY BE INSPECTED
(See instructions on reverse side)




 10                                                                     PERSONAL INJURY/WRONGFUL DEATH

STATE THE NATURE AND EXTENT OF EACH INJURY OR CAUSE OF DEATH, WHICH FORIV1S THE BASIS OF THE CLAIM IF OTHER THAN CLAIMANT, STATE THE NAME
OF THE INJURED PERSON OR DECEDENT

Robert Steven Smith was killed in the collision, and his adult Daughter Sydney Smith was killed in the collision too. Sydney's
mother Micah Smith individually and as the Court appointed representative of Sydney Smith's Estate is presenting claims for
her death separately. Autopsy reports by the coroner are provided for inspection too, with death certificates.

11                                                                                     WITNESSES

                                   NAME                                                                ADDRESS (Number, Street, City, State, and Zip Code)

     See incident report, photographs, etc. on CD
           attached as exhibits to this demand


12 (See instructions on reverse)                                             AMOUNT OF CLAIM (in dollars)

12a PROPERTY DAMAGE                           12b PERSONAL INJURY                            12c WRONGFUL DEATH                         12d TOTAL (Failure to speciry may cause
                                                                                                                                             forfeiture of your rights)

                                              5,000,000                                      15,000,000                                 20,000,000
I CERTIFY THAT THE AMOUNT OF CLAIM COVERS ONLY DAMAGES AND INJURIES CAUSED BY THE INCIDENT ABOVE AND AGREE TO ACCEPT SAID AMOUNT IN
FULL               AND FINAL SETTLEMENT OF THIS CLAIM.

'l                       CLAIMANT                                                                  1   3b PHONE NUMBER         OF PERSON SIGNING FORM              14   DATE OFSIGNATURE


                                                                                                   (404) 6s9-2400                                                  11125t2018
     u' | ' J                    crvrLPENALwrd*r*rse*r,*c                                                           CRIMINAL PENALW FOR PRESENTING FRAUDULENT
           I                                FRAUDULENT cLArM                                                               CLAIM OR MAKING FALSE STATEMENTS
           U
The claimant is liable to the United States Govemment for a civil penalty of not less than         Fine, imprisonment, or both (See 18 U.S      C 287,1001     |
$5,000 and not more than $1 0,000, plus 3 times the amount of damages sustained
by the Govemment (See 31 U S C 3729)

Authorized for Local Reproduction                                               NSN 7540-XX-XXXXXXX                                              STANDARD FORM 9s (REV.2t20O7)
Previous Edition is not Usable                                                                                                                   PRESCRIBED BY DEPT OF JUSTICE
                                                                                                                                                 28 CFR 14 2
95-1 09




                                                                           eo
                                                              EXHIBIT 1 - Page 6 of 17
                         Case 1:19-cv-04056-CC Document 1 Filed 09/10/19 Page 37 of 76
                                                                                 INSURANCE COVERAGE



                            S Ves lfyes,givenameandaddressofinsurancecompany(Number,Street,City,State,andZipCode) andpolicynumber l-l
 15 Doyoucarryaccidentlnsurance?                                                                                                                                                       No


 State Farm automobile insurance policies. State Farm Mutual Automobile lnsurance Company, One State Farm Plaza,
 Bloomington, lL 61710-0001; Policy Numbers 8726227-C20-11;7137107-F26-1'lE;606 5857-812-11F


 16 Haveyouflledaclaimwithyourinsurancecarierinthisinstance,andif so,isitfull coverageordeductible?                     l;] Ves LJ *o            17 lfdeductible, state amount



A claim has been filed on the underinsured and uninsured motorists coverage with insurers.                                                       0.00
 18 lfaclaimhasbeenfiledwithyourcarrier,whatactionhasyourinsurertakenorproposedtotakewithreferencetoyourclaim?(ltisnecessarthatyouascertainthesefacts),
State Farm has rejected the claim, and a lawsuit is being filed in state court in DeKalb County, GA against third parties owning
the mailboxes, the City of Roswell and Fulton County employees involved.



19   Do you carry public liability and property damage insurance?
                                                                    !    Yes     lf yes, give name and address of insurance carrier (Number, Street, City, State, and Zip   Code)    ffi   No


Not applicable, see State Farm Automobile policies attached for Steve & Micah Smith covering their automobiles, and their
automobile uninsured motorists carriers identified above.


                                                                                      INSTRUCTIONS

Claims presented under the Federal Tort Claims Act should be submitted directly to the "appropriate Federal agency" whose
employee(s) was involved in the incident. lf the incident involves more than one claimant, each claimant should submit a separate
claim form.

                                                        Complete all items - lnsert the word NONE where applicable.
A CLAIM SHALL BE DEEMED TO HAVE BEEN PRESENTED WHEN A FEDEML                                    DAIVIAGES IN A SUM CERTAIN FOR INJURY TO OR LOSS OF PROPERTY, PERSONAL
AGENCY RECEIVES FROM A CLAIMANT, HIS DULY AUTHORIZED AGENT, OR LEGAL                            INJURY, OR DEATH ALLEGED TO HAVE OCCURRED BY REASON OF THE INCIDENT
REPRESENTATIVE, AN EXECUTED STANDARD FORM 95 OR OTHER WRITTEN                                   THE CLAIM MUST BE PRESENTED TO THE APPROPRIATE FEDERAL AGENCY WITHIN
NOTIFICATION OF AN INCIDENT, ACCOMPANIED BY A CLAIM FOR MONEY                                   TWO YEARS AFTER THE CLAIM ACCRUE

Failure to completely execute this form or to supply the requested material within              The amount claimed should be substantiated by competent evidence as follows:
two years from the date the claim accrued may render your claim invalid. A claim
is deemed presented when it is recEived by the appropriate agency, not when it is               (a, In support of the claim for personal injury or death, the claimant should submit a
mailed.                                                                                         written report by the aftending physician, showing the nature and extent ofthe injury, the
                                                                                                nature and extent of treatment, the degree of permanent disability, if any, the prognosis,
                                                                                                and the period of hospitalization, or incapacitation, attaching itemized bills for medical,
lf instruction is needed in completing this form, the agency listed in item #1 on the reverse   hospital, or burial expenses actually incurred
side may be contacted Complete regulations pertaining to claims asserted under the
Federal Tort Claims Act can be found in Title 28, Code of Federal Regulations, Part 14
Many agencies have published supplementing regulations lf more than one agency is               (b,) ln support of claims for damage to property, which has been or can be economically
involved, please state each agency                                                              repaired, the claimant should submit at least two itemized signed statements or estimates
                                                                                                by reliable, disinterested concerns, or, if payment has been made, the iiemized signed
                                                                                                receipts evidencing payment
The claim may be filled by a duly authorized agent or other legal representative, provided
evidence satisfactory to the Govemment is submifted with the claim establishing express
authority to act for the claimant A claim presented by an agent or legal representative         (c, In support of claims for damage to property which is not economically repairable, or if
must be presented in the name of the claimant lf the claim is signed by the agent or            the property is lost or destroyed, the claimant should submit statements as to the original
legal representative, it must show the title or legal capacity of the person signing and be     cost ofthe property, the date of purchase, and the value ofthe property, both before and
accompanied by evidence of his/her authority to present a claim on behalf of the claimant       after the accident. Such statements should be by disinterested competent persons,
as agent, executor, administrator, parent, guardian or other representative                     preferably reputable dealers or offlcials familiar with the type of property damaged, or by
                                                                                                two or more competitive bidders, and should be certified as being just and correct

lf claimant intends to file for both personal injury and property damage, the amount for
each must be shown in item number 12 of this form                                               (d,) Failure to specify a sum certain will render your claim invalid and may rcsult in
                                                                                                forfeiture of your rights.

                                                                                PRIVACY ACT NOTICE
This Notice is provided in accordance with the Privacy Act, 5 U S C 552a(ex3), and        B Principal Purpose: The information requested is to be used in evaluating claims
mncems the information requested in the letter to which this Notice is attached           C Routine User See the Notices of Systems of Records for the agency to whom you are
     A Authority: The requested information is solicited pursuant to one or more ofthe       submitting this form for this infomation
        following: 5USC 301,28USC 501 etseq,23USC 267'1 etseq,23CFR                       D Effect of Failure to Respond: Disclosure is voluntary However, failure to supply the
        Parl14                                                                               requested information or to execute the fom may render your claim "invalid "

                                                                        PAPERWORK REDUCTION ACT NOTICE

ThisnoticeissolelvforthepurposeofthePapenruorkReductionAct,44USC                  3501 PublicreportingburdenforthiscollectionofinformationisestimatedtoaverageOhoursper


Branch,Attention: PapeMorkReductionStaff,Civil Division,US DepartmentofJustice,Washington,DC 20530ortotheOfficeofl/anagementandBudget Donotmail completed
form(s) to these addresses

                                                                                                                                         STANDARD FORM 95 REV (2/2007) BACK




                                                          EXHIBIT 1 - Page 7 of 17
    Case 1:19-cv-04056-CC Document 1 Filed 09/10/19 Page 38 of 76


       LIST OF EXHIBITS TO FORM 95 USPS STEVE SMITH

1  Death Certificate Steve Smith
2 Incident Investigation Report
J Autopsy Reports, Steve & Sydney Smith
4 State Farm (Smith Policies)
5 DeKalb County Lawsuits for Steve Smith & Sydney Smith
   A. Micah Smith Lawsuit
   B. Ann Herrera Cross Claims & Answer
   C. Samantha Smith Lawsuit
6. Fee Agreement Samantha Smith & Ann Herrera, as the Court Appointed
   Personal Administrator of the Estate of Robert Steven Smith
7. Letters of Administration granted to Ann Herrera, for the Estate of Steve
   Smith.




                    EXHIBIT 1 - Page 8 of 17
      Case 1:19-cv-04056-CC Document 1 Filed 09/10/19 Page 39 of 76



                                         I




               rnem,:,i'gx



                              In   Re: Robert Steven Smith
                                    EXHIBITS 1-7
                                   TO FORM 95 USPS




\.,



                     EXHIBIT 1 - Page 9 of 17
11/25/2018                                       FedEx Ship Manager
                         Case 1:19-cv-04056-CC Document      1 Filed- Print 09/10/19
                                                                            Your Label(s) Page 40 of 76




  After printing this label:
  1. Use the 'Print' button on this page to print your label to your laser or inkjet printer.
  2. Fold the printed page along the horizontal line.
  3. Place label in shipping pouch and affix it to your shipment so that the barcode portion of the label can be read and scanned.

  Warning: Use only the printed original label for shipping. Using a photocopy of this label for shipping purposes is fraudulent and could result in
  additional billing charges, along with the cancellation of your FedEx account number.
  Use of this system constitutes your agreement to the service conditions in the current FedEx Service Guide, available on fedex.com.FedEx will not
  be responsible for any claim in excess of $100 per package, whether the result of loss, damage, delay, non­delivery,misdelivery,or misinformation,
  unless you declare a higher value, pay an additional charge, document your actual loss and file a timely claim.Limitations found in the current FedEx
  Service Guide apply. Your right to recover from FedEx for any loss, including intrinsic value of the package, loss of sales, income interest, profit,
  attorney's fees, costs, and other forms of damage whether direct, incidental,consequential, or special is limited to the greater of $100 or the
  authorized declared value. Recovery cannot exceed actual documented loss.Maximum for items of extraordinary value is $1,000, e.g. jewelry,
  precious metals, negotiable instruments and other items listed in our ServiceGuide. Written claims must be filed within strict time limits, see current
  FedEx Service Guide.




                                                  EXHIBIT 1 - Page 10 of 17
https://www.fedex.com/shipping/shipAction.handle?method=doContinue                                                                                          1/1
           Case 1:19-cv-04056-CC Document 1 Filed 09/10/19 Page 41 of 76
                                           Wednesday, November 28, 2018 at 12:02:44 PM Eastern Standard Time

Subject: FedEx Shipment 773795849670 Delivered
Date: Tuesday, November 27, 2018 at 1:34:34 PM Eastern Standard Time
From: TrackingUpdates@fedex.com
To:      KrisP Holtzberg

FedEx®
                   Your package has been delivered
                   Tracking # 773795849670

                    Ship date:                                                                        Delivery date:
                    Mon, 11/26/2018                                                                   Tue, 11/27/2018 12:30
                    Kristi Holtzberg                                                                  pm
                    Terry D. Jackson, P.C.                                                            Chief Counsel, Torts, Gen.
                    Atlanta, GA 30312                    Delivery progress bar                        Law Serv
                    US                                                                                United States Postal Service
                                                                         Delivered                    1720 Market Street, Room
                                                                                                      2400
                                                                                                      USPS National Tort Center
                                                                                                      SAINT LOUIS, MO 63155
                                                                                                      US



                   Shipment Facts
                   Our records indicate that the following package has been delivered.

                     Tracking number:                        773795849670

                     Status:                                 Delivered: 11/27/2018 12:30
                                                             PM Signed for By:
                                                             C.CHAPLIN

                     Reference:                              Smith, Steve

                     Signed for by:                          C.CHAPLIN

                     Delivery location:                      ST. LOUIS, MO

                     Delivered to:                           Mailroom

                     Service type:                           FedEx Priority Overnight®

                     Packaging type:                         FedEx® Envelope

                     Number of pieces:                       1

                     Weight:                                 0.50 lb.

                     Special handling/Services:              Direct Signature Required

                                                             Deliver Weekday

                     Standard transit:                       11/27/2018 by 10:30 am




                     Please do not respond to this message. This email was sent from an unattended mailbox. This report was generated at
                 approximately 12:34 PM CST on 11/27/2018.


                                  EXHIBIT 1 - Page 11 of 17                                                                      Page 1 of 2
11/25/2018                                       FedEx Ship Manager
                         Case 1:19-cv-04056-CC Document      1 Filed- Print 09/10/19
                                                                            Your Label(s) Page 42 of 76




  After printing this label:
  1. Use the 'Print' button on this page to print your label to your laser or inkjet printer.
  2. Fold the printed page along the horizontal line.
  3. Place label in shipping pouch and affix it to your shipment so that the barcode portion of the label can be read and scanned.

  Warning: Use only the printed original label for shipping. Using a photocopy of this label for shipping purposes is fraudulent and could result in
  additional billing charges, along with the cancellation of your FedEx account number.
  Use of this system constitutes your agreement to the service conditions in the current FedEx Service Guide, available on fedex.com.FedEx will not
  be responsible for any claim in excess of $100 per package, whether the result of loss, damage, delay, non­delivery,misdelivery,or misinformation,
  unless you declare a higher value, pay an additional charge, document your actual loss and file a timely claim.Limitations found in the current FedEx
  Service Guide apply. Your right to recover from FedEx for any loss, including intrinsic value of the package, loss of sales, income interest, profit,
  attorney's fees, costs, and other forms of damage whether direct, incidental,consequential, or special is limited to the greater of $100 or the
  authorized declared value. Recovery cannot exceed actual documented loss.Maximum for items of extraordinary value is $1,000, e.g. jewelry,
  precious metals, negotiable instruments and other items listed in our ServiceGuide. Written claims must be filed within strict time limits, see current
  FedEx Service Guide.




                                                  EXHIBIT 1 - Page 12 of 17
https://www.fedex.com/shipping/shipAction.handle?method=doContinue                                                                                          1/1
           Case 1:19-cv-04056-CC Document 1 Filed 09/10/19 Page 43 of 76
                                               Tuesday, November 27, 2018 at 10:03:08 AM Eastern Standard Time

Subject: FedEx Shipment 773795855517 Delivered
Date: Tuesday, November 27, 2018 at 10:02:26 AM Eastern Standard Time
From: TrackingUpdates@fedex.com
To:      KrisO Holtzberg

FedEx®
                   Your package has been delivered
                   Tracking # 773795855517

                    Ship date:                                                                        Delivery date:
                    Mon, 11/26/2018                                                                   Tue, 11/27/2018 9:57
                    Kristi Holtzberg                                                                  am
                    Terry D. Jackson, P.C.                                                            Megan Brennan, Postmaster
                    Atlanta, GA 30312                    Delivery progress bar                        Gen & CEO
                    US                                                                                United States Postal Service
                                                                         Delivered                    475 L'Enfant Plaza, Room 4012
                                                                                                      C/O Thomas Marshall, General
                                                                                                      Counse
                                                                                                      WASHINGTON, DC 20260
                                                                                                      US



                   Shipment Facts
                   Our records indicate that the following package has been delivered.

                     Tracking number:                       773795855517

                     Status:                                Delivered: 11/27/2018 09:57
                                                            AM Signed for By: D.PAUL

                     Reference:                             Smith, Steve

                     Signed for by:                         D.PAUL

                     Delivery location:                     WASHINGTON, DC

                     Delivered to:                          Shipping/Receiving

                     Service type:                          FedEx Priority Overnight®

                     Packaging type:                        FedEx® Envelope

                     Number of pieces:                      1

                     Weight:                                0.50 lb.

                     Special handling/Services:             Direct Signature Required

                                                            Deliver Weekday

                     Standard transit:                      11/27/2018 by 10:30 am




                     Please do not respond to this message. This email was sent from an unattended mailbox. This report was generated at
                 approximately 9:02 AM CST on 11/27/2018.




                                  EXHIBIT 1 - Page 13 of 17                                                                      Page 1 of 2
11/25/2018                                       FedEx Ship Manager
                         Case 1:19-cv-04056-CC Document      1 Filed- Print 09/10/19
                                                                            Your Label(s) Page 44 of 76




  After printing this label:
  1. Use the 'Print' button on this page to print your label to your laser or inkjet printer.
  2. Fold the printed page along the horizontal line.
  3. Place label in shipping pouch and affix it to your shipment so that the barcode portion of the label can be read and scanned.

  Warning: Use only the printed original label for shipping. Using a photocopy of this label for shipping purposes is fraudulent and could result in
  additional billing charges, along with the cancellation of your FedEx account number.
  Use of this system constitutes your agreement to the service conditions in the current FedEx Service Guide, available on fedex.com.FedEx will not
  be responsible for any claim in excess of $100 per package, whether the result of loss, damage, delay, non­delivery,misdelivery,or misinformation,
  unless you declare a higher value, pay an additional charge, document your actual loss and file a timely claim.Limitations found in the current FedEx
  Service Guide apply. Your right to recover from FedEx for any loss, including intrinsic value of the package, loss of sales, income interest, profit,
  attorney's fees, costs, and other forms of damage whether direct, incidental,consequential, or special is limited to the greater of $100 or the
  authorized declared value. Recovery cannot exceed actual documented loss.Maximum for items of extraordinary value is $1,000, e.g. jewelry,
  precious metals, negotiable instruments and other items listed in our ServiceGuide. Written claims must be filed within strict time limits, see current
  FedEx Service Guide.




                                                  EXHIBIT 1 - Page 14 of 17
https://www.fedex.com/shipping/shipAction.handle?method=doContinue                                                                                          1/1
           Case 1:19-cv-04056-CC Document 1 Filed 09/10/19 Page 45 of 76
                                                 Tuesday, November 27, 2018 at 9:52:31 AM Eastern Standard Time

Subject: FedEx Shipment 773795859030 Delivered
Date: Tuesday, November 27, 2018 at 9:34:02 AM Eastern Standard Time
From: TrackingUpdates@fedex.com
To:      KrisO Holtzberg

FedEx®
                   Your package has been delivered
                   Tracking # 773795859030

                    Ship date:                                                                        Delivery date:
                    Mon, 11/26/2018                                                                   Tue, 11/27/2018 9:26
                    Kristi Holtzberg                                                                  am
                    Terry D. Jackson, P.C.               Delivery progress bar                        Torts Branch - Civil Division
                    Atlanta, GA 30312                                                                 U.S. Department of Justice
                    US                                                   Delivered                    175 N Street, NE
                                                                                                      WASHINGTON, DC 20002
                                                                                                      US



                   Shipment Facts
                   Our records indicate that the following package has been delivered.

                     Tracking number:                       773795859030

                     Status:                                Delivered: 11/27/2018 09:26
                                                            AM Signed for By:
                                                            A.JOHNSON

                     Reference:                             Smith, Steve

                     Signed for by:                         A.JOHNSON

                     Delivery location:                     WASHINGTON, DC

                     Delivered to:                          Receptionist/Front Desk

                     Service type:                          FedEx Priority Overnight®

                     Packaging type:                        FedEx® Envelope

                     Number of pieces:                      1

                     Weight:                                0.50 lb.

                     Special handling/Services:             Direct Signature Required

                                                            Deliver Weekday

                     Standard transit:                      11/27/2018 by 10:30 am




                     Please do not respond to this message. This email was sent from an unattended mailbox. This report was generated at
                 approximately 8:34 AM CST on 11/27/2018.

                 All weights are estimated.




                                   EXHIBIT 1 - Page 15 of 17                                                                     Page 1 of 2
11/25/2018                                       FedEx Ship Manager
                         Case 1:19-cv-04056-CC Document      1 Filed- Print 09/10/19
                                                                            Your Label(s) Page 46 of 76




  After printing this label:
  1. Use the 'Print' button on this page to print your label to your laser or inkjet printer.
  2. Fold the printed page along the horizontal line.
  3. Place label in shipping pouch and affix it to your shipment so that the barcode portion of the label can be read and scanned.

  Warning: Use only the printed original label for shipping. Using a photocopy of this label for shipping purposes is fraudulent and could result in
  additional billing charges, along with the cancellation of your FedEx account number.
  Use of this system constitutes your agreement to the service conditions in the current FedEx Service Guide, available on fedex.com.FedEx will not
  be responsible for any claim in excess of $100 per package, whether the result of loss, damage, delay, non­delivery,misdelivery,or misinformation,
  unless you declare a higher value, pay an additional charge, document your actual loss and file a timely claim.Limitations found in the current FedEx
  Service Guide apply. Your right to recover from FedEx for any loss, including intrinsic value of the package, loss of sales, income interest, profit,
  attorney's fees, costs, and other forms of damage whether direct, incidental,consequential, or special is limited to the greater of $100 or the
  authorized declared value. Recovery cannot exceed actual documented loss.Maximum for items of extraordinary value is $1,000, e.g. jewelry,
  precious metals, negotiable instruments and other items listed in our ServiceGuide. Written claims must be filed within strict time limits, see current
  FedEx Service Guide.




                                                  EXHIBIT 1 - Page 16 of 17
https://www.fedex.com/shipping/shipAction.handle?method=doContinue                                                                                          1/1
           Case 1:19-cv-04056-CC Document 1 Filed 09/10/19 Page 47 of 76
                                           Wednesday, November 28, 2018 at 11:24:07 AM Eastern Standard Time

Subject: FedEx Shipment 773795865183 Delivered
Date: Wednesday, November 28, 2018 at 11:21:16 AM Eastern Standard Time
From: TrackingUpdates@fedex.com
To:      KrisO Holtzberg

FedEx®
                   Your package has been delivered
                   Tracking # 773795865183

                    Ship date:                                                                        Delivery date:
                    Mon, 11/26/2018                                                                   Wed, 11/28/2018 11:17
                    Kristi Holtzberg                                                                  am
                    Terry D. Jackson, P.C.                                                            Torts Branch Civil Division
                    Atlanta, GA 30312                    Delivery progress bar                        United States Attorneys Office
                    US                                                                                75 Ted Turner Drive, SW, Suite
                                                                         Delivered                    600
                                                                                                      Richard B. Russell Federal
                                                                                                      Building
                                                                                                      ATLANTA, GA 30303
                                                                                                      US



                   Shipment Facts
                   Our records indicate that the following package has been delivered.

                     Tracking number:                       773795865183

                     Status:                                Delivered: 11/28/2018 11:17
                                                            AM Signed for By: D.IANSON

                     Reference:                             Smith, Steve

                     Signed for by:                         D.IANSON

                     Delivery location:                     ATLANTA, GA

                     Delivered to:                          Receptionist/Front Desk

                     Service type:                          FedEx Priority Overnight®

                     Packaging type:                        FedEx® Envelope

                     Number of pieces:                      1

                     Weight:                                0.50 lb.

                     Special handling/Services:             Direct Signature Required

                                                            Deliver Weekday

                     Standard transit:                      11/27/2018 by 10:30 am




                     Please do not respond to this message. This email was sent from an unattended mailbox. This report was generated at
                 approximately 10:21 AM CST on 11/28/2018.




                                  EXHIBIT 1 - Page 17 of 17                                                                      Page 1 of 2
Case 1:19-cv-04056-CC Document 1 Filed 09/10/19 Page 48 of 76




          EXHIBIT 2
            Case 1:19-cv-04056-CC Document 1 Filed 09/10/19 Page 49 of 76
    LAW DEPARTMENT
    NATIONAL TORT CENTER



P   UNITEDSTATES
    POSTALSERVICE

    cERTtFtED NO.7017 1450 0001 96107122
    RETURN RECEIPT REQUESTED

    March 15,2019

    Terry D. Jackson
    Attorney at Law
    600 Edgewood Avenue
    Atlanta, GA 30312

    Re       Your   Client:           Samantha Smith lndividually and Ann Herrera
                                      for the Estate of Robert Steven Smith
             Date of     lncident:    November 28,2016

    Dear Mr. Jackson

    This is in reference to the administrative claim you filed on behalf of the above-
    referenced claimant under the provisions of the Federal Tort Claims Act, as a result
    of injuries allegedly sustained on November 28,2016.

    The Postal Service is not legally obligated to pay all losses which may occur, but
    only those caused by the negligent or wrongful act or omission of an employee
    acting in the scope of his/her employment. We are guided in our determination by
    all the information available to us, including the reports of our personnel and any
    other persons acquainted with the facts.

    As to the incident at issue, an investigation of this matter failed to establish a
    negligent act or omission on the part of the U.S. Postal Service or its employees,
    According to the police report, the proximate cause of this single vehicle accident
    was that Steven Smith was driving his vehicle while intoxicated at a high rate of
    speed when he lost control and left the roadway. Furthermore, the Postal Service
    does not regulate mailbox supports in any way and was under no duty to inform
    and/or require the homeowners at 12505 and 12485 King Road to remove their
    brick, stone or concrete mailbox supports. Specifically according to the Postal
    Operations Manual (POM), Section 632.523 - Posts and Supports:

             The Postal Service does not regulate mailbox supports in any way except for
             purposes of carrier safety and delivery efficiency. Posts and other supports
             for curbside mailboxes are owned and controlled by customers, who are
             responsible for ensuring that posts are neat and adequate in strength and
             size... (Emphasis added).



    1720 MARKET STREET, ROOM 24OO
    sr   Louts, Mo 63155-9948
    TEL   3141345-5847
    FAX: 314/345-5893

                                    EXHIBIT 2 - Page 1 of 4
      Case 1:19-cv-04056-CC Document 1 Filed 09/10/19 Page 50 of 76
                                         -2-

While we regret any injury that may have occurred, we cannot accept legal liability
for these alleged damages. Accordingly, this claim is denied.

ln accordance with 28 U.S.C. S 2401(b) and 39 C.F.R. 912.9(a), if dissatisfied with
the Postal Service's final denial of an administrative claim, a claimant may file suit in
a United States District Court no later than six (6) months after the date the Postal
Service mails the notice of that final action. Accordingly, any suit filed in regards to
this denial must be filed no later than six (6) months from the date of the mailing of
this letter, which is the date shown above. Further, note the United States of
America is the only proper defendant in a civil action brought pursuant to the
Federal Tort Claims Act and such suit may be heard only by a federal district
court.

Alternatively, and in accordance with the regulations set out at 39 C.F.R. 912.9(b),
prior to the commencement of suit and prior to the expiration of the six (6) month
period provided in 28 U.S.C. S 2401(b), a claimant, his duly authorized agent, or
legal representative, may file a written request for reconsideration with the postal
official who issued the final denial of the claim. Upon the timely filing of a request for
reconsideration, the Postal Service shall have six (6) months from the date of filing in
which to make a disposition of the claim and the claimant's option under 28 U.S.C. S
2675(a) shall not accrue until six (6) months after the filing of the request for
reconsideration.

A request for reconsideration of a final denial of a claim shall be deemed to have
been filed when received in this office

Sincerely,




David Kupper
Attorney
(314) 345-5846

cc:    Tara Goodman
       Tort Claim Coordinator
       300-17-004145018




                         EXHIBIT 2 - Page 2 of 4
                                       Case 1:19-cv-04056-CC Document 1 Filed 09/10/19 Page 51 of 76




  SENDER: COMPLETE IH,S SECT,oN                                        COMPLETE IHIS SEC ,ON ON DELIVERY

  r   Complete items          and 3.                                   A.   Signature
  r   Print your             address on the reverse
                                                                       x                                                           E   Agent
      so that We can       rn the card to you.
  r   Attach this card to the back of the mailpiece,                   B. Received by (Printed Name)                       C. Date of Delivery
      or on the front if space
                                                                                                  )ss different from item 1?           Yes
         lllrlllr;rlllrr;;;;lll,rlrrll,llllrlllllllllrlrrl,lrlrlrlrrlrrlrl                        tlivery address below:           ENo
         Terry D. Jackson
         Attorney at Law
         600 Edgewood Avenue
         Atlanta, GA 30312
                                                                  3.    Seruice Type                               tr Priority Mail Express@
                                                                  tr
        |ilil]   ilil llililt I I llilil ]il I ll
                                  ilfl I ilt        il I          tr
                                                                  tr
                                                                     Adult Signature
                                                                     Adult Signature Restricted Delivery
                                                                     Certitied Mail@
                                                                                                                   tr Registered MailrM
                                                                                                                   tr Registered Mall Restricted
                                                                                                                        Delivery
          9590 9402 3994 8079 3672 38                             tr Certilied Mail hestricted Delivery            E    Feturn Recelpt for
                                                                  D Collect m Delivery                                  Merchandiso
I 2. Article Number fl'ransfer        servlce labll)              tr Collmt on Delivery Flestricted Delivery
                                                                  n    tnqrrra.t   Mail
                                                                                                                   tr   Signature ConfirmationrM
                                                                                                                   E signature confirmation
        7trI7      1r{5u         uu0t 1t1u                 ?1EE                    vlail Rsstricted
                                                                                   )nl
                                                                                                      Delivery          Restricted Delivery

 PS Form 381 1, .tuty      zot 5 PSN     7530-02-000-9053                                                        Domestic Return Receipt




                                                                         EXHIBIT 2 - Page 3 of 4
                   Case 1:19-cv-04056-CC Document 1 Filed 09/10/19 Page 52 of 76




                                                                                                                                I
                                                                                                                                I




rFs
ilICE                                                                                                                                          First-Class Mail
                                                                                            "iiS+
                                                                                                                                               Postage & Fees Paid
;r Crrrm
                                                                                                                                               USPS
n,   Room   2400
                                                                                                                                               Permit No. G-10
                                    7tr1,? 1r+5U oEUl, qhl,u ?lee
'5-9948




                    lllrlllrlrlllrl;111llrr1n1lr11ll'lllllllllrl'rlrlrlrlrlrrlrrlrl
                    Terry D. Jackson
                    Attorney at Law
                    600 Edgewood Avenue
                    Atlanta, cA 30312




                                          1E* EXHIBIT
                                              t rit3;'iir:rr:r 2 - Page
                                                                    l fl lt ll      4 of
                                                                               lltl'l",l lll'114
                                                                                                'lf 'l
                                                                                                       l lrl' l n
                                                                                                               'l llf '
                                                                                                                        ll ll tl r;, lfr1rrflllllr
                                =il:t$i
Case 1:19-cv-04056-CC Document 1 Filed 09/10/19 Page 53 of 76




          EXHIBIT 3
Hen & Case 1:19-cv-04056-CC Document 1
      LeuPRos, LLp
                                                             Filed 09/10/19 Page 54 of 76

       A'r'r'oRNE\ s   nr    Larrl

400 Galleria Parkway
Suite 1150
Atlanta, Georgia 30339

                                             November 25,2018


    Via FedEx Trackins No. 7737 96001496 & l.t Class U.S. Mail
    tlnited States Postal Service
    Chief Counsel, Torts, General Law Service Center
    USPS National Tort Center
    1720 Market Street, Room 2400
    St. Louis, MO 63155-9948

    Via FedEx Trackins No. 7737 9600 4407 & l.t Class U.S. Mail
    United States Postal Servioe
    Megan Brennan, Postmaster General & CEO
    c/o Thomas Marshall, General Counsel
    475 L'EnfantPlaza, Room 4012
    Washington, DC 20260-2200

    Via FedEx Trackins No.7737 9600 7314 & lst Class U.S. Mail
    Torts Branch - Civil Division
    U.S. Department of Justice
    175 N Street, NE
    Washington, DC 20002




    Torts Branch - Civil Division
    Richard B. Russell Federal Building
    75 Ted Turner Drive, SW, Suite 600
    Atlanta, GA 30303-3309

           Re:    Claims of Micah Smith for the Wrongful Death of Sydney Smith, and Claims of
                  Micah Smith, as the Court Appointed Personal Administrator, for the Estate of
                  Sydney Smith

                  Date & Time              November 28,2016 at approximately 00:39 a.m.

                  Location                 12485 King Road & 12505 King Road,
                                           City of Roswell, Fulton County, Georgia

                  Report No.:              Incident Report # I 61 10010 42 (See Exhibit 2t

    Dear Sirs or Madams and Ms. Brennan:




                               Phone: (404) 876-81.00 | Facsimile (0\   87   6-3477
                                           www.hallandlampros.com
                                     EXHIBIT 3 - Page 1 of 10
             Case 1:19-cv-04056-CC Document 1 Filed 09/10/19 Page 55 of 76

HALL & LAMPROS, LLP
  United States Postal Service
  Tofts Branch - Civil Division
  The United States Attorney's Office
  Page 2 of 3
  November 25,2018

          My name is Andrew Lampros, and my firm Hall & Lampros,LLP, replesents Micah
  Smith, individually, for the wrongful death of her daughter, Sydney Smith under Georgia law.
  We also represent Micah Smith, the Court Appointed Personal Administrator of Sydney Smith,
  under Georgia law. I am presenting by the attached Form 95, with attachments, the claim
  against the US Postal Service for the wrongful death of Sydney Smith, and for the claims on
  behalf of her Estate, including pre-death physical and mental pain, suffering, last funeral, burial
  and medical expenses.

           Employees of the US Postal Service were negligent and negligent per se in failing to
  instruct, inform, and require that the Nashes and Stewards, homeowners at 12505 & 12485 King
  Road, Roswell, GA, remove their brick, stone and concrete filled mailboxes that existed
  dangerously close to the roadway, in violation of US Postal regulations. US Postal employees
  failed to instruct, require and tell the Nashes and Stewards that they were required under USPS
  rules and regulations to remove these hazards, and replace them with USPS compliant standard
  mailboxes or that their mail would not be delivered by the USPS. Neither Sydney Smith nor her
  father would have died in this crash if they collided with standard mailboxes instead of the brick,
  stone and concrete mailboxes they hit on November 28,2016 on King Road.

          This notice is provided as required by 28 USC $$ 1346,2675,2677, et seq. and39 CFR            $
  912.4, to the parties above, and the US Attorney and the local office of the U.S. Attorney in the
  Northern District of Georgia.

          We appreciate your attention to this matter, and look forward to a response to the same.
  If you have any questions in the interim, do not hesitate to contact us.

                                                          Respectfully yours,



                                                          By: Andrew          Partner
                                                          Hall & Lampros, LLP

  Enclosures: Form 95 Claims for Damage, Injury or Death

                   CD   -   Exhibit I          Death Certfficate Sydney Smith
                            Exhibit 2                      e s ti gati on Rep or t
                                                Inc ide nt Inv
                                               Autopsy Reports, Steve & Sydney Smith
                                               State Farm (Smith Policies) & Auto Owners UIM Policies
                                               (Susan McKoy)
                            Exhibit 5          DeKalb County Lawsuits for Steve Smith & Sydney Smith
                                                      A. Micah Smith Lawsuit
                                                      B. Ann Heryera Cross Claims & Answer
                                                      C. Samantha Smith Lawsuit


                                 l)irrrnc: (4()4) 87(r-l-lI(X) 0 Iracsrrnilc (4f)4) 8l(t-3417
                                                q ri'u'.hzrllanclianrp tos.conr
                                    EXHIBIT 3 - Page 2 of 10
             Case 1:19-cv-04056-CC Document 1 Filed 09/10/19 Page 56 of 76
HALL & LAMPROS, LLP
  United States Postal Service
  Torts Branch - Civil Division
  The United States Attorney's Office
  Page 3   of3
  November 25,2018

                                              Fee Agreement with Micah Smith
                                              Letters of Administration granted to Micah Smith, for the
                                              Estate of Sydney Smith




                               Pi'r<rnc: (404) 87(r-8100        t   Facsirnlle (4041816-341-/
                                            u.rvu,.   h all a   ndla mpros. cor.n

                                   EXHIBIT 3 - Page 3 of 10
                           Case 1:19-cv-04056-CC Document 1 Filed 09/10/19 Page 57 of 76

              CLAIM FOR DAMAGE,                                        INSTRUCTIONS: Please read carefully the instructions on the                          FORM APPROVED
                                                                       reverse side and supply information requested on both sides of this                  oMB NO. 1105-0008
               INJURY, OR DEATH                                        form. Use additional sheet(s) if necessary. See reverse side for
                                                                       additional instructions.
1 Submit to Appropriate   Federal Agency:                                                          2   Name, address of claimant, and claimant's personal representative if any
                                                                                                       (See instructions on reverse). Number, Street, City, State and Zip mde

United States Postal Service, Chief Counsel, Torts, General Law                                    Micah Smith, lndividually, and as the Court Appointed
Service Center, USPS National Tort Center, 1720 Market Street,                                     Personal Administrator of the Estate of Sydney Smith. c/o
Room 2400, St. Louis, MO 63155-9948                                                                Attorney: Andrew Lampros, Hall & Lampros, LLP,400
                                                                                                   Galleria Pkwy, Suite 1150, Atlanta, GA 30339
3.    ryPE OF EMPLOYMENT                 4   DATE OF BIRTH            5   MARITAL STATUS           6   OATE AND DAY OFACCIDENT                             7 TIME(AM ORPM)
      !   uutrnnv     I    ctvttnr'r     10t02t1995                   Snqe                          11t28t2016                      0036                   A.M.
I     BASISOFCLAIM(Stateindetail theknownfactsandcircumstancesafendingthedamage,injur,ordeath,identifyingpersonsandpropertyinvolved,theplaceofoccurrenceand
      the cause thereof Use additional pages if necessary)


Sydney Smith was killed on November 28, 2016 when her dad's car struck 2 brick, stone and concrete mailboxes on King Road
in Roswell, GA. The postal service was aware that the brick, stone, and concrete mailboxes on King Road violated U.S. Postal
service guidelines and regulations, 632.53, but the postal service mailbox carriers did not request the homeowners remove the
mailboxes with Form PS 4056 nor cite the homeowners under its regulations and for them to install a USPS-STD-7 compliant
mailboxes. Attached is a CD with the incident report and photographs of the brick, stone, and concrete mailboxes.

9                                                                                 PROPERry DAMAGE
NAME AND ADDRESS OF OWNER, lF OTHER THAN CLAIMANT (Number, Street, City, State, and Zip Code).




BRIEFLY DESCRIBE THE PROPERry, NATURE AND EXTENT OF THE DAMAGE AND THE LOCATION OF WHERE THE PROPERTY MAY BE INSPECTED
(See instructions on reverse side)




10                                                                     PERSONAL INJURY/WRONGFUL DEATH

STATE THE NATURE AND EXTENT OF EACH INJURY OR CAUSE OF DEATH, WHICH FORMS THE BASIS OF THE                                 CLAIM    IF OTHER THAN CLAIMANT, STATE THE NAME
OF THE INJURED PERSON OR DECEDENT

Sydney Smith was killed in the collision. Sydney's mother Micah Smith individually and as the Court appointed representative
of Sydney Smith's Estate is presenting claims for her death. Autopsy reports by the coroner are provided for inspection too,
with her death certificate.

'11                                                                                    WTNESSES

                               NAME                                                                 ADDRESS (Number, Street, City, State, and Zip Code)

 See incident report, photographs, etc. on CD
          attached as exhibits to this demand


12 (See instructions on reverse)                                            AMOUNT OF CLAIM (in dollars)

12a PROPERryDAI4AGE                      12b. PERSONAL INJURY                                12c. WRONGFUL DEATH                     12d TOTAL (Failure to specifo may cause
                                                                                                                                          forfeiture of your rights)

                                         5,000,000                                           15,000,000                              20,000,000
I CERTIFY THAT THE AMOUNT OF CLAIM COVERS ONLY DAMAGES AND INJURIES CAUSED BY THE INCIDENT ABOVE AND AGREE TO ACCEPT SAID AMOUNT IN
FULL SATISFACTION AND FINAL SETTLEMENT OF THIS CLAIM.

                                                                                                   13b. PHONE NUMBER OF PERSON SIGNING FORM                      14. DATE OF SIGNATURE


                                                                                                   (404)876-8100 x 115                                           11t2512018
                 I
                              CIVIL PENALTY FOR PRESENTING                                                       CRIMINAL PENALry FOR PRESENTING FRAUDULENT
                                     FRAUDULENT CLAIM                                                                 CLAIM OR MAKING FALSE STATEMENTS

The claimant is liable to the United States Govemment for a civil penalty of not less than         Fine, imprisonment, or both (See 18 U S   C   287 , 1001 .)
$5,000 and not more than $1 0,000, plus 3 times the amount of damages sustained
by the Government (See 31 U.S C 3729)

Authorized for Local Reproduction                                              NSN 7540-00-634-4.046                                          STANDARD FORM 9s (REV.2t2007)
Previous Edition is not Usable                                                                                                                PRESCRIBED BY DEPT OF JUSTICE
                                                                                                                                              28 CFR 14 2
95-1 09




                                                            EXHIBIT 3 - Page 4 of 10
                                Case 1:19-cv-04056-CC Document 1 Filed 09/10/19 Page 58 of 76
                                                                                        INSURANCE COVERAGE



 15 Doyoucarryaccidentlnsurance?                [    V"s     lf yes,givenameandaddressof insurancecompany(Number,Street,City,State,andZipCode) andpolicynumber.                                I--l   No


 State Farm automobile insurance policies. State Farm Mutual Automobile lnsurance Company, One State FarmPlaza,
 Bloomington, lL 61710-0001;Policy Numbers 8726227-C20-11;71371O7-F26-11E;606 5857-812-11F


 1   6   Have you filed a claim with your insurance carrier in this instance, and if so, is it full coverage or   deductible?    ffi Ves E to            1   7   lf deductible, state amount


A claim has been filed against Steve Smith's insurance above, and the defendants in Complaint
filed in DeKalb County's insurers too.                                                                                                                   0.00
 18 lfaclaimhasbeenfiledwithyourcarrier,whatactionhasyourinsurertakenorproposedtotakewithreferencetoyourclaim?(ltisnecessarythatyouascertainthesefacts)
State Farm has rejected the claim, and a lawsuit is being filed in state court in DeKalb County, GA against third parties owning
the mailboxes, the City of Roswell and Fulton County employees involved.



19 Doyoucarrypublicliabilityandpropertydamageinsurance?                     [   Yes     lfyes,givenameandaddressof insurancecarrier(Number,Street,City,State,andZipCode)
                                                                                                                                                                                                  ffiNo
Not applicable, see State Farm Automobile policies attached for Steve & Micah Smith covering their automobiles, and their
automobile insurance identified above in #15, and the insurance of Susan Mckoy, where Sydney was domiciled at her death.


                                                                                             INSTRUCTIONS

Claims presented under the Federal Tort Claims Act should be submitted directly to the "appropriate Federal agency" whose
employee(s) was involved in the incident. lf the incident involves more than one claimant, each claimant should submit a separate
claim form.

                                                              Complete all items - lnsert the word NONE where applicable.

A CLAIM SHALL BE DEEMED TO HAVE BEEN PRESENTED WHEN A FEDERAL                                          DAMAGES IN A SUM CERTAIN FOR INJURY TO OR LOSS OF PROPERTY, PERSONAL
AGENCY RECEIVES FROM A CLAIMANT, HIS DULY AUTHORIZED AGENT, OR LEGAL                                   INJURY, OR DEATH ALLEGED TO HAVE OCCURRED BY REASON OF THE INCIDENT
REPRESENTATIVE, AN EXECUTED STANDARD FORM 95 OR OTHER WRITTEN                                          THE CLAIM I/4UST BE PRESENTED TO THE APPROPRIATE FEDEML AGENCY WITHIN
NOTIFICATION OF AN INCIDENT, ACCOMPANIED BY A CLAIM FOR MONEY                                          TWO YEARS AFTER THE CLAIM ACCRUES

Failure to completely execute this fom or to supply the requested material within                       The amount claimed should be substantiated by competent evidence as follows:
two years from the date the claim accrued may render your claim invalid. A claim
is deemed presented when it is received by the appropriate agency, not when it is                       (a,) lnsupportoftheclaimforpersonalinjuryordeath,theclaimantshouldsubmita
mailed.                                                                                                 wriften report by the attending physician, showing the nature and extent of the injury, the
                                                                                                        nature and enent of treatment, the degree of permanent disability, if any, the prognosis,
                                                                                                        and the period of hospitalization, or incapacitation, attaching itemized bills for medical,
lf instruction is needed in completing this form, the agency listed in item #1 on the reverse           hospital, or burial expenses actually incutred
side may be contacted Complete regulations pertaining to claims asserted under the
Federal Tort Claims Act can be found in Title 28, Code of Federal Regulations, Part 14
Many agencies have published supplementing regulations lf more than one agenry is                       fb) ln support of claims for damage to property, which has been or can be economic€lly
involved, please state each agency                                                                      repaired, the claimant should submit at least two itemized signed statements or estimates
                                                                                                        by reliable, disinterested mncerns, or, if payment has been made, the itemized signed
                                                                                                        receipts evidencin g payment
The claim may be filled by a duly authorized agent or other legal representative, provided
evidence satisfactory to the Govemment is submifted with the claim establishing express
authority to act for the claimant A claim presented by an agent or legal representative                 (c) lnsupportofclaimsfordamagetopropertywhichisnoteconomicallyrepairable,orif
must be presented in the name of the claimant lf the claim is signed by the agent or                   the property is lost or destroyed, the claimant should submit statements as to the original
legal representative, it must show the title or legal c€pacity of the person signing and be            cost of the property, the date of purchase, and the value of the property, both before and
accompanied by evidence of his/her authority to present a claim on behalf of the claimant              after the accident Such statements should be by disinterested competent persons,
as agent, executor, administrator, parent, guardian or other representative                            preferably reputable dealers or offlcials familiar with the type of property damaged, or by
                                                                                                       two or more competitive bidders, and should be certified as being just and correct

lf claimant intends to file for both personal injury and property damage, the amount for
each must be shown in item number 12 of this form.                                                     (d.) Failure to speciry a sum certain will render your claim invalid and may result in
                                                                                                       forfeiture of your rights.

                                                                                         PRIVACY ACT NOTICE
This Nolice is provided in accordance with the Privacy Act, 5 U S C 552a(ex3), and                     B      Principal Purposej The information requested is to be used in evaluating claims
@ncems the information requested in the letter to which this Notice is attached                        C      Routine Use: See the Notices of Systems of Re@rds for the agency to whom you are
    A Authority: The requested information is solicited pursuant to one or more ofthe                         submitting this form for this information
       following:5US C 301,28 U.S C.501 etseq,28 US C 2671 etseq,28C FR                                 D     Effect of Failure to Respond: Disclosure is voluntary However, failure to supply the
            Paft 14                                                                                           requested information or to execute the form may render your daim "invalid "

                                                                                PAPERWORK REDUCTION ACT NOTICE

This notice ls sqlcly for the purpose of the Paperwork Reduction Act, 44 U S          C 3501     Public reporting burden for this collection of information is estimated to average 6 hours per


Branch, Aftention: Papemork Reduction Staff, Civil Division, U          S   Department of Justice, Washington, DC 20530 or to the Office of Management and             Budget   Do not mail completed
form(s) to these addresses

                                                                                                                                                  STANDARD FORM 95 REV (2/2007) BACK




                                                                   EXHIBIT 3 - Page 5 of 10
      Case 1:19-cv-04056-CC Document 1 Filed 09/10/19 Page 59 of 76



        LIST OF EXHIBITS TO FORM 95 USPS SYDNEY SMITH

1. Death Certificate Sydney Smith
2. Incident Investigation Report
3. Autopsy Reports, Steve & Sydney Smith
4.   State Farm (Smith Policies)   & Auto Owners Policies (Susan McKoy,
     maternal grandmother where Sydney Smith was domiciled at death)
5.   DeKalb County Lawsuits for Steve Smith & Sydney Smith
     A. Micah Smith Lawsuit
     B. Ann Herrera Cross Claims & Answer
     C. Samantha Smith Lawsuit
6.   F'ee Agreement with Micah Smith, as the Court Appointed Personal
     Administrator of the Estate of Sydney Smith
7.   Letters of Administration granted to Micah Smith, for the Estate of Sydney
     Smith.




                       EXHIBIT 3 - Page 6 of 10
                              Case 1:19-cv-04056-CC Document 1 Filed 09/10/19 Page 60 of 76
                CLAIM FOR DAMAGE,                                       INSTRUCTIONS: Please read carefully the instructions on the                             FORM APPROVED
                                                                        reverse side and supply information requested on both sides of this                     oMB NO.110$0008
                 INJURY, OR DEATH                                       form. Use additional sheet(s) if necessary. See reverse side for
                                                                        additional instructions.
  1. Submit to Appropriate Federal Agency:                                                             2   Name, address ofdaimant, and daimant's personal representative ifany.
                                                                                                           (See instruclions on reverse). Number, Street, City, State and Zp code
  United States Postal Service, Megan Brennan, Postmaster                                              Micah Smith, lndividually, and as the Court Appointed
  General & CEO, c/o Thomas Marshall, General Counsel,475                                              Personal Administrator of the Estate of Sydney Smith. c/o
  L'Enfant Plaza, Room 4012, Washington, DC 20260-2200                                                 Attorney: Andrew Lampros, Hall & Lampros, LLP,400
                                                                                                       Galleria Pkwy, Suite 1150, Atlanta, GA 30339
  3.   ryPE   OF EMPLOYMENT                4. DATE OF BIRTH            5. MARITAL STATUS               6   DATE AND DAY OF ACCIDENT                            7. T|ME (A   M OR P M.)
       !   rr,rurrnnv   ffi   crvrr-reu    1010211995                  Sing e                          1112812016                      0036                   A.M.
  8. BASIS OF CLAIM (State in detail the known facts and circumstanc€s attending the damage, injury, or death, identifying persons and property involved, the place of occurrence and
     the c€use thereof Use additional pages if necessary).


  Sydney Smith was killed on November 28,2016 when her dad's car struck 2 brick, stone and concrete mailboxes on King Road
  in Roswell, GA. The postal service was aware that the brick, stone, and concrete mailboxes on King Road violated U.S. Postal
  service guidelines and regulations, 632.53, but the postal seruice mailbox carriers did not request the homeowners remove the
  mailboxes with Form PS 4056 nor cite the homeowners under its regulations and for them to install a USPS-STD-7 compliant
  mailboxes. Attached is a CD with the incident report and photographs of the brick, stone, and concrete mailboxes.

  o                                                                                PROPERryDAMAGE
  NAME AND AODRESS OF OWNER, lF OTHER THAN CLAIMANT (Number, Skeet, City, State, and Zip Code).




 BRIEFLY DESCRIBE THE PROPERW, NATURE AND EXTENT OF THE DAMAGE AND THE LOCATION OF WHERE THE PROPERTY MAY BE INSPECTEO.
 (See instructions on reverse side)




 10.                                                                    PERSONAL INJURY/WRONGFUL DEATH

 STATE THE NATURE AND EXTENT OF EACH INJURY OR CAUSE OF DEATH, WHICH FORMS THE BASIS OF THE CLAIM IF OTHER THAN CLAIMANT, STATE THE NAME
 OF THE INJURED PERSON OR DECEDENT.

 Sydney Smith was killed in the collision. Sydney's mother Micah Smith individually and as the Court appointed representative
 of Sydney Smith's Estate is presenting claims for her death. Autopsy reports by the coroner are provided for inspection too,
 with her death certificate.

 11                                                                                    WTNESSES

                                NAME                                                                   ADDRESS (Number, Skeet, City, State, and Zp Code)

  See incident report, photographs, etc. on CD
           attached as exhibits to this demand


 12 (See instruclions on reverse)                                            AMOUNT OF CLAIM (in dollars)
 12a PROPERryDAMAGE                       12b PERSONAL INJURY                                12c. WRONGFUL DEATH                       1   2d TOTAL   (Failure to specifo may cause
                                                                                                                                             forfeiture of your rights)

                                          5,000,000                                          15,000,000                                20,000,000
I CERTIFY THAT THE AMOUNT OF CLAIM COVERS ONLY DAMAGES AND INJURIES CAUSED BY THE INCIDENT ABOVE AND AGREE TO ACCEPT SAID AMOUNT IN
FULL SATISFACTION AND FINAL SETTLEMENT OF THIS CLAIM.

13a SIGNATURE OF CLAIMANT (See instructions on reverse side).                                      1   3b PHONE NUMBER OF PERSON SIGNING                FORM     14. DATE OF SIGNATURE

                                                               fu;'t''s,*i*
        n^      k I
                        AArrnt       L^-,,, ,.rI          F-                                       (404)876-8100x115                                             11t25t2018
                               CIVIL PENALW FOR PRESENTING                                                          CRIMINAL PENALW FOR PRESENTING FRAUDULENT
                                      FRAUOULENT CLAIM                                                                   CLAIM OR MAKING FALSE STATEMENTS

The claimant is liable to lhe United States Govemment for a civil penalty of not less than         Fine, imprisonment, or both (See 18 U.S.C. 287, 1001 |
$5,000 and not more than $1 0,000, plus 3 times the amount of darnages sustained
by the Govemment (See 31 U.S.C 3729)

Authorized for Local Reproduction                                              NSN 7540-0063+4046                                                STANDARD FORM 9s (REV.2/2007)
Previous Edition is not Usable                                                                                                                   PRESCRIBED BY DEPT OF JUSTICE
                                                                                                                                                 28 CFR 14.2
95-1 09




                                                             EXHIBIT 3 - Page 7 of 10
                                Case 1:19-cv-04056-CC Document 1 Filed 09/10/19 Page 61 of 76
                                                                                        INSURANCE COVERAGE

   ln order that subrogation daims may be adjudicated, it is essential that ihe claimnt provide the following information regarding the insurance coverage of the vehide or property.

   15      Do you carry accident lnsurance?
                                                 tr Yes      lf yes, give name and address of insurance company (Number, Street, City, State, and Zp Code) and policy number.
                                                                                                                                                                                        f-l    f.fo

   State Farm automobile insurance policies. State Farm Mutual Automobile lnsurance Company, One State Farm plaza,
   Bloomington, lL 61710-0001; Policy Numbers 8726227-C20-11;7137107-F26-11E;606 S8S7-B1Z-11F


   1   6   Have you filed a daim with your insurance canier in this instanc€, and if so, is it full coverage or deductible?         Yes         No     17. lfdeduc{ible, state amount


  A claim has been filed against Steve Smith's insurance above, and the defendants in Complaint
  filed in DeKalb County's insurers too.                                                                                                               0.00
  18. lf a daim has been filed with your canier, what action has your insurer taken or proposed to take with reference to your claim? (lt is necessary that you ascertain these
                                                                                                                                                                                facts).
  State Farm has rejected the claim, and a lawsuit is being filed in state court in De Kalb County, GA against third parties owning
  the mailboxes, the City of Roswell and Fulton County employees involved.



  19       Do you carry public liability and property damage insurance?         Yes    lf yes, give name and address of insurance carrier (Number, Street, City, State, and Zip Code)             No

  Not applicable, see State Farm Automobile policies attached for Steve & Micah Smith covering their automobiles, and their
  automobile insurance identified above in #15, and the insurance of Susan Mckoy, where Sydney was domiciled at her death.



                                                                                            INSTRUCTIONS

 Claims presented under the Federa! Tort Claims Act should be submitted directly to the "appropriate Federal agency.'whose
 employee(s) was involved in the incident lf the incident involves more than one claimant, each claimant should submit a separate
 claim form,

                                                              Complete all items - lnsert the word NONE where applicable.

 A CLAIM SHALL BE DEEMED TO HAVE BEEN PRESENTED WHEN A FEDERAL        DAMAGES IN A SUM CERTAIN FOR INJURY TO OR LOSS OF PROPERTY, PERSONAL
 AGENCY RECEIVES FROM A CLAIMANT, HIS DULY AUTHORIZED AGENT, OR LEGAL INJURY, OR DEATH ALLEGED TO HAVE OCCURRED BY REASON OF THE INCIDENT.
 REPRESENTATIVE, AN EXECUTED STANDARD FORM 95 OR OTHER WRITTEN        THE CLAIM MUST BE PRESENTED TO THE APPROPRIATE FEDERAL AGENCY WITHIN
 NOTIFICATION OF AN INCIDENT, ACCOMPANIED BY A CLAIM FOR MONEY        N&9JEA8S AFTER THE CLAIM ACCRUES,
 Failure to completely execute this form or to supply the requested material within                   The amount daimed should be substantiated by competent evidence as follows:
 two years from the date the claim accrued may render your claim invalid. A claim
 is deemed presented when it is received by the appropdate agenca, not when it is                     (a) ln support of the daim for personal injury or death, the daimant should submit a
 mailed.                                                                                              written report by the aftending physician, showing the nature and extent of the injury, the
                                                                                                      nature and extent of treatment, the degree of permanent disability, if any, the prognosis,
                                                                                                      and lhe period of hospitalization, or incapacilation, attaching itemized bills for medical,
 lf instruction is needed in completing this form, the agency listed in item #1 on the reverse        hospital, or burial expenses actually inarned.
 side may be contac{ed. Complete regulations perlaining to daims asserted underthe
 Federal Tort Claims Acl can be found in Title 28, Code of Federal Regulations, part 14.
 Many agencies have published supplementing regulations. lf more than one agency is                   (b) ln support of daims for damage to property, which has been or can be economically
 involved, please state each agency                                                                   repaired, the daimant should submit at least two itemized signed statements or estimates
                                                                                                      by reliable, disinterested concems, or, if payment has been made, the itemized signed
                                                                                                      receipts evidencing payment.
The claim may be filled by a duly authorized agent or other legal representative, provided
evidence satisfactory to the Govemment is submitted with the daim establishing express
authority to act for the claimant A daim presented by an agent or legal representative                (c) ln support of claims for damage lo property which is not economically repairable, or if
must be presented in the name of the daimant. lf the claim is signed by the agent or                  the property is lost or destroyed, the claimant should submit statements as to the original
legal representative, it must show the title or legal capacity of the person signing and be           cost of the property, the date of purchase, and the value of the property, both before and
accompanied by evidence of his/her authority to present a daim on behalf of the daimant               afier the accident Such statements should be by disinterested competent persons,
as agent, executor, administrator, parent, guardian or other representative.                          preferably reputable dealers or officials familiar with the type of property damaged, or by
                                                                                                      two or more competitive bidders, and should be certified as being just and correci

lf daimant intends to file for both personal injury and property damage, the amount for
each must be shown in item numbor 12 of thi6 form.                                                    (d) Failure to spccify a sum ccrtain will renderyourclaim invalid and may result in
                                                                                                      forfeiture of your rights.

                                                                                   PRIVACYACT NOTICE
This Notice is provided in accordance with the Privacy Act, 5 U.S.C 552a(e)(3), and          B. Principal Purpose.' The information requested is to be used in evaluating claims
concems the information requested in the letter to wt\ich this Nolice is aftached.           C. Routine Use-' See the Notic€s of Systems of Records for the agency to whom you are
       A
       Authority: The requested informalion is solicited pursuant to one or more of the         submitting this form for this infomation.
        following: 5 U S.C. 301, 28 U.S.C S0'1 et seq., 28 U S C. 2671 et seq., 28 C F.R.    O. Effect of Failurc to Respond: Disdosure is voluntary However, failure to supply the
        Paft 14.                                                                                requested infomation or to execute the brm may render your daim "invalid "

                                                                             PAPERWORK REDUCTION ACT NOTICE

This notice is sglgly for the purpose of the Paperwo                         Public reporting burden for this collection of information is estimated to ave€ge 6 hours per
response, induding the time for reviewing instructio                        s, gathering and rnaintaining the data needed, and completing and reviewing tie collection of
information. send comments regarding this burden                            is collec{ion of information, induding suggestions for reducing this burden, t6 the Director, Torts
Branch,Attention: PaperworkReduciionStaff,Civil Division,US DepartmentofJustice,Washington,DC 20530ortotheOfficeof ManagementlndBudget Donotmail mmpleted
form(s) to these addresses.

                                                                                                                                               STANDARD FORM 95            REV. (2r2oo7)      BACK




                                                                  EXHIBIT 3 - Page 8 of 10
      Case 1:19-cv-04056-CC Document 1 Filed 09/10/19 Page 62 of 76



        LIST OF'EXHIBITS TO FORM 95 USPS SYDNEY SMITH

1. Death Certificate Sydney Smith
2. Incident Investigation Report
3. Autopsy Reports, Steve & Sydney Smith
4.   State Farm (Smith Policies)   & Auto Owners Policies (Susan McKoy,
     maternal grandmother where Sydney Smith was domiciled at death)
5.   DeKalb County Lawsuits for Steve Smith & Sydney Smith
     A. Micah Smith Lawsuit
     B. Ann Herrera Cross Claims & Answer
     C. Samantha Smith Lawsuit
6.   Fee Agreement with Micah Smith, as the Court Appointed Personal
     Administrator of the Estate of Sydney Smith
7.   Letters of Administration granted to Micah Smith, for the Estate of Sydney
     Smith.




                      EXHIBIT 3 - Page 9 of 10
      Case 1:19-cv-04056-CC Document 1 Filed 09/10/19 Page 63 of 76




                             In   Re;   S:tdõ Eliîberh Smith
                                     EXHIBITS T.7
                                   TO FORM 95 USPS


                                                               )




\-/




                    EXHIBIT 3 - Page 10 of 10
Case 1:19-cv-04056-CC Document 1 Filed 09/10/19 Page 64 of 76




          EXHIBIT 4
Case 1:19-cv-04056-CC Document 1 Filed 09/10/19 Page 65 of 76




               EXHIBIT 4 - Page 1 of 2
Case 1:19-cv-04056-CC Document 1 Filed 09/10/19 Page 66 of 76




               EXHIBIT 4 - Page 2 of 2
Case 1:19-cv-04056-CC Document 1 Filed 09/10/19 Page 67 of 76




          EXHIBIT 5
       Case 1:19-cv-04056-CC Document 1 Filed 09/10/19 Page 68 of 76




                12485 King Rd




Google Street View, December 2016, 12505 Replacement Mailbox on the Left,
12485 King Road Replacement Mailbox on the Right

     https://www.google.com/maps/place/12485+King+Rd,+Roswell,+GA+3007
     5/@34.0871843,-
     84.3770447,3a,75y,97.06h,71.8t/data=!3m6!1e1!3m4!1s3NG17E8u3w84lA
     wLfoCfeQ!2e0!7i13312!8i6656!4m5!3m4!1s0x88f573be13fce895:0xba7c5
     5a4abef105e!8m2!3d34.0870279!4d-84.3762595




                                EXHIBIT 5
Case 1:19-cv-04056-CC Document 1 Filed 09/10/19 Page 69 of 76




          EXHIBIT 6
       Case 1:19-cv-04056-CC Document 1 Filed 09/10/19 Page 70 of 76




       Google Street View, August 2012, 12505 & 12485 King Road Mailbox
Installations Prior to the Collision on November 28, 2016

     https://www.google.com/maps/place/12485+King+Rd,+Roswell,+GA+3007
     5/@34.0871493,-
     84.3770211,3a,90y,70.6h,66.98t/data=!3m6!1e1!3m4!1sJq9vN0LfBH6kDm
     Lwcyb0qA!2e0!7i13312!8i6656!4m5!3m4!1s0x88f573be13fce895:0xba7c5
     5a4abef105e!8m2!3d34.0870279!4d-84.3762595




                                EXHIBIT 6
Case 1:19-cv-04056-CC Document 1 Filed 09/10/19 Page 71 of 76




          EXHIBIT 7
Case 1:19-cv-04056-CC Document 1 Filed 09/10/19 Page 72 of 76




                      Exhibit 7
Case 1:19-cv-04056-CC Document 1 Filed 09/10/19 Page 73 of 76




          EXHIBIT 8
Case 1:19-cv-04056-CC Document 1 Filed 09/10/19 Page 74 of 76




                      Exhibit 8
Case 1:19-cv-04056-CC Document 1 Filed 09/10/19 Page 75 of 76




          EXHIBIT 9
Case 1:19-cv-04056-CC Document 1 Filed 09/10/19 Page 76 of 76




                      Exhibit 9
